[exhibit109-sagesureinsur001.jpg]
ADMINISTRATOR AGREEMENT This Administrator Agreement (the “Agreement”) is
effective as of July 1, 2013, between Federated National Insurance Company (the
“Company”) and SageSure Insurance Managers LLC (the “Administrator”).
Capitalized terms not specifically defined herein have the meanings ascribed to
them in Section 25 of this Agreement. NOW THEREFORE, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Administrator hereby agree as follows: 1. Authority In carrying
out the business contemplated under this Agreement, the Administrator agrees and
is hereby authorized: (A) To procure and evaluate applications for insurance of
the type set forth in Exhibit A to this Agreement. (B) To underwrite risks and
determine appropriate premiums for insurance policies of the type set forth in
Exhibit A (the “Underwriting Guidelines”) and in accordance with applicable laws
and regulations. (C) To negotiate, quote, bind, arrange for countersignature of
and deliver such policies, endorsements, certificates, binders, and related
filings, if any, pursuant to this Agreement, the Underwriting Guidelines and
applicable laws and regulations. (D) To have only the “Authorized
Representatives” of the Company identified in Exhibit A to this Agreement sign
policies, endorsements, certificates, binders, and related filings, if any, for
insurance coverage issued pursuant to this Agreement. (E) To process
cancellation and non-renewal of policies as directed by the Company in
accordance with applicable laws, regulations and the Underwriting Guidelines. In
addition, and subject to the restrictions on authority contained elsewhere in
this Agreement, the Administrator shall have the required incidental authority
necessary to fulfill its obligations hereunder, and such additional authority
that may be extended by the Company in writing. _______________________ Certain
identified information has been omitted from this exhibit because it is not
material and would be competitively harmful if publicly disclosed. Redactions
are indicated by [***]. 1 AM 20767075.1



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur002.jpg]
2. Restrictions on Authority The Administrator further agrees that: (A) The
Administrator shall not underwrite risks for insurance policies other than as
prescribed in Exhibit A, unless the Administrator requests and receives prior
written approval from the Company for such risks. Any approval granted by the
Company is limited to the specific risks for which approval has been sought
unless expressly noted in writing otherwise by the Company. (B) The
Administrator understands and agrees that there will be no deviation from filed
and approved forms and shall not waive any condition or make any change to the
Company’s insurance policies, endorsements or applications without the Company’s
prior written consent. In addition, as applicable to statutory requirements, if
the Administrator determines that any policy requires the manuscripting of a new
policy form or coverage part, the Administrator shall notify the Company of such
need or requirement as soon as practicable. (C) The Administrator shall not,
without the Company’s prior written consent pursuant to 1.D, (i) appoint
insurance producers or sub-insurance producers to bind insurance coverage or
countersign policies on behalf of the Company, or (ii) make any other agreement
rendering the Company liable for the payment or repayment of expenses,
commissions or other sums. (D) The Administrator shall not negotiate, solicit,
quote, bind, arrange for countersignature of or deliver on behalf of the Company
policies, endorsements, certificates or binders in any jurisdiction or
territory, unless otherwise authorized in writing to do so by the Company. (E)
The Administrator shall not negotiate or bind ceded or assumed reinsurance or
retrocessions of any kind on behalf of the Company or commit the Company to
participate in insurance or reinsurance syndicates, pools, agency reinsurance
arrangements or joint ventures of any nature. (F) The Administrator shall not
adjust, compromise or settle claims on the Company’s behalf. (G) The
Administrator is bound by separate agreement titled Federated National Insurance
Company Logo Usage Agreement (H) The Administrator shall not charge any broker
fees or service fees without express written authorization from the Company,
other than the fees listed in filed and approved Company rates. (I)
Administrator will work cooperatively with Company to make any adjustments to
Underwriting Guidelines as mutually agreed. Should Company require changes to
Underwriting Guidelines that it determines in its sole discretion, Company will
provide written notice as follows: a. For changes reducing eligible policies by
less than 5% (as calculated based on prior 12 months of new business policies
for each affected state(s)) – 60 days written notice 2 AM 20767075.1



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur003.jpg]
b. For changes reducing eligible policies by more than 5% (as calculated based
on prior 12 months of new business policies for each affected state(s)) either
in a single change or multiple changes that result in more than 5% – 180 days
written notice c. For changes in catastrophe modeling versions yielding a 1:100
return time Probable Maximum Loss (“PML”) greater than 15% - 90 days written
notice d. For changes in the reinsurance rate on line costs greater than 15% -
90 days written notice e. After the first twelve months of operations, if, in
any six-month reporting period, the ratio of Incurred Losses to Gross Earned
Premiums (the “Loss Ratio” as defined by loss and loss adjustment expense both
paid and reserved divided by gross earned premium for the same period) exceeds
fifty percent (50%), with 10 days written notice to Administrator, Company shall
have the right to take reasonable action to reduce said Loss Ratio. Such actions
could include the immediate suspension of writing new and or renewal business in
territory under review or, any reasonable action the Company or its unaffiliated
reinsurers deem necessary to reduce the Loss Ratio. Such actions shall remain in
place until the loss ratio for subsequent rolling six-month periods falls below
50% (or at any time Administrator and Company mutually agree in writing), at
which time Company will be obligated to remove such restrictions. f. For
declines greater than 10% in the Company’s statutory surplus from quarter to
quarter and year to year as filed in connection with NAIC filing requirements –
90 days written notice. g. For any diminished or exhausted reinsurance capacity
used in connection with policies written under this agreement such as
facultative, excess of loss, or quota share treaties. 3. Warranties,
Representations and Covenants The Administrator warrants, represents, and
covenants: (A) That: (i) the Administrator has all licenses necessary to conduct
the business described in this Agreement, and (ii) the Administrator shall
maintain during the term of this Agreement and for the period of time during
which it has continuing obligations under this Agreement all licenses necessary
to conduct the business described in this Agreement. In the event that any such
license held by Administrator or its Authorized Representatives expires or
terminates, for any reason, the Administrator shall immediately notify the
Company and such Authorized Representative shall not be authorized to exercise
any authority granted herein in any state or states in which the license has
been lost as of the date of such license(s) expiration or termination. In the
event that any such license held by the Administrator expires or terminates, for
any reason, the Administrator shall immediately notify the 3 AM 20767075.1



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur004.jpg]
Company and this Agreement shall be immediately suspended in the applicable
state or states as of the date of such license(s) expiration or termination,
unless within one week from the date the Company receives written notice of the
license expiration or termination from the Administrator, the Company agrees, in
writing, to modify the provisions set forth herein. However, nothing in this
section shall affect the Administrator’s obligation to perform any obligation
under this Agreement for which a license is not required. (B) That the
Administrator shall operate at all times in compliance with this Agreement and
the Exhibits attached hereto and with all applicable laws and regulations. The
Administrator agrees that it is its responsibility to know and comply with the
laws and regulations applicable to it under this Agreement and the business
contemplated hereunder, including, but not limited to: (i) laws and regulations
regarding notices to insureds and prospective insureds; (ii) applicable unfair
trade laws and regulations; and (iii) record retention laws and regulations. (C)
That the Administrator shall maintain at its own cost and expense, for the term
of this Agreement and for the period of time during which it has continuing
obligations under this Agreement, an insurance policy (policies) covering errors
and omissions in the amount of $5,000,000 with an insurer acceptable to the
Company (a copy of which has been provided to the Company prior to the execution
of this Agreement) and obtain from the policy issuing insurer an original
certificate of insurance addressed to (and which shall be forwarded to) the
Company. (D) That within forty-five (45) days after the execution of this
Agreement, the Administrator shall provide the Company with evidence of fidelity
bond in the amount of at least $500,000. Such bond shall, for the duration of
this Agreement and the period in which the Administrator has any continuing
obligations hereunder, contain such terms as are reasonably satisfactory to the
Company. (E) That the Administrator now has and shall maintain for the duration
of its obligations under this Agreement a licensed staff consisting of an
adequate number of competent and trained personnel who have the underwriting
expertise to select, underwrite, and price the business covered by this
Agreement. (F) That the Administrator shall maintain a staff consisting of an
adequate number of competent and trained personnel, including computer support
personnel, such supplies and equipment, including computer hardware and
software, and such procedures as are necessary to administer and supervise all
aspects of the business covered by this Agreement, including but not limited to
the servicing of policies and the billing and collection of premium due from
policyholders, Authorized Representatives and sub-insurance producers. 4 AM
20767075.1



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur005.jpg]
4. Additional Duties of the Administrator The Administrator also agrees: (A) To
collect, receive and account for premiums on insurance policies issued pursuant
to this Agreement. (B) That all bank account, lock box, credit card and ACH fees
shall be paid by the Administrator. The Administrator shall receive all billing
setup and installment fees to offset the cost of these charges. (C) That the
Administrator shall be responsible to ensure that its operations and the
business produced complies with all applicable laws and regulations. Without
limiting the foregoing, the Administrator agrees that it shall cooperate with
the Company or its designated representative to ensure that the business
produced is in compliance with underwriting loss control requirements as
specified in writing by the Company. In the event the performance of any duty or
obligation of the Administrator herein would constitute the unauthorized
practice of insurance by the Company in an applicable jurisdiction, the
Administrator shall immediately notify the Company and this Agreement shall be
immediately suspended or modified in such jurisdiction. If such a suspension
shall frustrate the purposes of this Agreement, the Agreement shall terminate
unless the parties agree to amend this Agreement so that the performance by the
Administrator does not constitute the unauthorized practice of insurance by the
Company. (D) That the Administrator shall ensure, according to applicable law
that sub-insurance producers are properly licensed. (E) That, except as
otherwise expressly noted herein or as agreed to by the Company in writing, that
the Administrator shall be responsible for costs, fees and expenses incurred in
connection with the production of business hereunder, excluding any expenses
requested by the Company which are not required by statute or regulation.
Sub-producers of Administrator act as a broker for the policyholder and are
generally not required to be appointed as agent of Company. However, certain
state insurance laws do require sub-producers of Administrator acting as broker
for policyholder to be appointed by Company. Administrator shall be responsible
for sub-producer licensing and appointment expenses in those states that require
sub-producers of Administrator acting as broker of policyholder to be appointed.
Company has the right to appoint any sub-producer of Administrator at the
Company’s own expense. (F) That the Administrator shall comply with reasonable
instructions or directions received from the Company. (G) That the Administrator
shall maintain updated manuals for all lines of business to which this Agreement
now or hereinafter applies if necessary; 5 AM 20767075.1



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur006.jpg]
(H) That if the Administrator cancels or non-renews policies as directed by the
Company in accordance with applicable laws, regulations and the Underwriting
Guidelines, that the Administrator shall retain copies of any notices (and
original proofs of mailing of same) sent to policyholders to effect such
cancellation or non-renewal and shall make copies of the notices and the
original proofs of mailing available to the Company upon request. (I) With
regard to claims against the Company under policies written pursuant to this
Agreement, that the Administrator shall promptly report such claims to the
Company and/or the claim administrator selected by the Company as the claim
administrator for the business produced under this Agreement. The Administrator
shall assist and cooperate with the Company or its designee in the investigation
and handling of claims (including, but not limited to, the Company’s related
salvage and subrogation efforts and claims against others for indemnification)
as the Company may from time to time request; and with regard to any other
claims against the Company of which the Administrator receives written notice or
otherwise becomes aware, to promptly report such claims to the Company. (J)
Unless otherwise required by law or regulations, that the Administrator shall
refer state insurance department contacts, requests or inquiries regarding
matters relating to business subject to this Agreement, including requests for
access to or copying of records, to the Company. In the event of any such
contacts, requests or inquiries, the Administrator shall promptly notify the
Company of the contact. In addition to the obligations specified above, unless
prohibited by law or regulation, the Administrator shall promptly notify the
Company of any contact, request or inquiry by any other governmental official or
agency regarding matters relating to business subject to this Agreement. The
Administrator (to the extent possible) will prepare responses to regulatory
questions arising from activities relating to this Agreement and submit them to
the Company for approval prior to the Company filing response with respective
authorities. The Administrator will cooperate with the Company in the resolution
of any complaints or inquiries by a governmental agency. (K) To keep accurate,
complete and separate, written records of all transactions affecting business
written on behalf of the Company under this Agreement and to file all necessary
affidavits and reports as may be required by applicable laws and regulations.
Without limiting the foregoing, the Administrator agrees, at a minimum to
maintain copies of all policy forms, rate exhibits, rules and manuals supplied
by the Company. The Administrator shall also maintain policy records and shall
account for all policies furnished or supplied to the Company. The underwriting
files to be maintained by the Administrator shall at a minimum consist of a
policy application, policies issued, and proof of mailing for all notices
required by law or regulation, including but not limited to cancellation and
non-renewal notices. 6 AM 20767075.1



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur007.jpg]
(L) That the separate records (whether in paper or electronic form) of business
for the Company must be maintained by the Administrator for the greater of: (i)
seven (7) years from the termination of the policy to which the record relates;
or (ii) the length of time required by applicable law or regulation. Before the
Administrator destroys or discards any of such records, the Administrator agrees
to give the Company 60 days written notice of its intention to do so. If during
that 60 day period the Company expresses the desire to maintain such files, the
Administrator shall, at Company’s expense, send or deliver such files to the
location directed by Company. (M) In the event this Agreement is terminated by
either party, the Administrator shall maintain the records in accordance with
the preceding paragraph, and in the event that the Company requests duplicate
copies of the records, the Administrator shall provide duplicates to the Company
at the Company’s expense. Also, in the event of an examination by any
governmental authority which regulates the Company, Administrator agrees to
cooperate with the Company during any such examination, inspection and/or audit
and agrees that it shall make any and all files available to such regulatory
authority at the time and place the Company specifies. In the event duplicate
files need to be shipped, the Company shall bear the cost of duplicating and
shipping such files. The Administrator shall certify that the duplicate files
provided for review by the regulatory authority are true and complete copies of
the original files. (N) That the records maintained relating to business
produced under this Agreement are jointly owned by the Company and the
Administrator. Accordingly, all books, papers and records relating to the
business of the Company under this Agreement or any other agreement related
thereto, shall be open for inspection or copying by duly authorized
representatives of the Company at all times during the continuance of this
Agreement and any policies issued hereunder, and for the duration of the records
retention requirements hereunder and shall survive the suspension or termination
of this Agreement. Subject to sub-paragraph (K) above, the right of access and
copying shall also be available to any state commissioner, director or
superintendent of Insurance, or their designees, with jurisdiction over the
Company. Further, the Administrator and the Company agree that they will not
deprive or impede the other party’s rights under this paragraph due to the
existence of a dispute or disagreement between the parties. The Administrator
agrees that its failure to fully comply with this paragraph: (i) could cause
serious and irreparable harm to the Company, and (ii) serves as adequate
justification for the Company’s seeking and obtaining an ex parte court order or
injunction permitting the Company (or its duly authorized representatives)
access to such records for immediate removal or copying at the Administrator’s
offices or at some other location approved by the court issuing the order or
injunction. 7 AM 20767075.1



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur008.jpg]
If copying of the records is authorized, the Administrator agrees to reimburse
the company for all costs and expenses incurred in copying the records. (O) That
the Administrator shall provide copies of any and all policies, endorsements, or
other evidences of insurance to the Company upon request. (P) That the
Administrator shall provide, where permitted by law, written notice to the
Company, of any proposed or completed sale, transfer, merger, consolidation or
reorganization involving (i) the Administrator, (ii) a controlling interest in
the Administrator, (iii) any company that has a controlling interest in the
Administrator, or (iv) involving a majority of its assets. However, in no event
shall such written notice be given later than the date of any public
announcement of: (a) the proposed transaction or change, or (b) the execution of
an agreement concerning the proposed transaction or change. (Q) That the
Administrator shall not take any actions to impede or interfere with the
Company’s rights and ability to recover from third parties, whether any such
right of recovery is based in tort or contract. (R) That the Administrator shall
perform all duties imposed upon it under any reinsurance agreement applicable to
the business authorized herein, copies of which shall be provided to the
Administrator. The Company agrees to advise the Administrator of any such duties
prior to the effective date of any proposed reinsurance and the Administrator
shall be entitled to additional reasonable compensation to be negotiated between
the parties, and approved in writing by the Company, if such duties impose
material additional costs or duties upon the Administrator. (S) To perform its
duties hereunder in accordance with the applicable laws and regulations. (T)
That the Administrator shall maintain workers’ compensation insurance for its
employees in accordance with applicable laws and regulations. (U) That, to the
extent the Administrator engages in any premium finance transactions, which
require the prior written approval of the Company, the Administrator (i) shall
do so in accordance with all applicable laws and regulations and (ii) does so
solely on its own account and at its own risk. The Administrator shall be solely
liable for any extensions of credit of premium or premium financing to
policyholders or sub-insurance producers and for the full amount of any premiums
due to the Company on policies written under this Agreement regardless of
whether the Administrator has collected the premium due from the policyholder or
the sub-producer. (V) That, in addition to any reports contemplated by this
Agreement, the Administrator shall provide the Company with such additional
written reports as the Company may reasonably request from time to time
including, without limitation, the reports set forth in Exhibit C. (W) That the
Administrator shall submit to the Company a business plan that includes a 3 year
operational pro forma by state and agrees to update the pro forma from time to
time as requested by the Company. 8 AM 20767075.1



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur009.jpg]
(X) That the Administrator shall prepare or cause to prepare, all such necessary
policy forms, rate exhibits and associated rules and manuals as may be required
by such regulatory authorities for the business subject to this Agreement in
fillable formats for the applicable statutory authority and sufficient to gain
statutory approval. (Y) That the Administrator shall provide its Decision
Support Services at no additional cost. 5. Company Duties (A) The Company shall
pay all premium taxes, board fees and other taxes on premiums incident to
policies written by the Administrator for business subject to this Agreement on
behalf of the Company. The Company shall file for approval with State Insurance
Departments: all policy forms, rate exhibits and associated rules and manuals as
may be required by such regulatory authorities for the business subject to this
Agreement or provide Administrator with necessary authority to file rates and
forms on behalf of Company. The Company shall provide the Administrator with a
list of such approved documents and copies of such documents unless the
documents are contained in the manuals and other documents the Administrator is
required to maintain under this Agreement. (B) Company shall work cooperatively
with Administrator to file rates and forms in the states of Louisiana, Georgia
and Alabama within 5 business days of delivery of final rates and forms by
Administrator or provide Administrator with necessary authority to file rates
and forms on behalf of Company. (C) The Company shall notify the Administrator
in a timely manner of any changes to its rates, rules and forms applicable to
insurance subject to this Agreement as ordered by regulatory authority. (D) The
Company shall maintain at least an “A” rating by Demotech. (E) The Company shall
perform all other duties and obligations of the Company required elsewhere in
this Agreement (F) The Company will maintain affiliation with ISO and other
bureaus as needed to provide forms and access to information needed for
compliance with filed manual, rates and forms. (G) Each year in which premium is
earned from policies bound under the terms of this Agreement, the Company shall
provide the Administrator with the following information: (i) within 30 days
following the Company’s annual reinsurance placement for policies subject to
this Agreement, the deemed (or actual) program reinsurance structure and
associated costs; (ii) within 75 days following December 31, details for profit
sharing (as set forth in Exhibit B), including the Actual Gross Earned Premiums,
Actual Ceded Premiums for Excess-of-Loss and Per Risk Reinsurance, Actual
Incurred Losses and ALAE excluding any Bulk Reserves, Actual Recoveries from
Excess-of-Loss Reinsurance, Actual Recoveries from Per Risk Reinsurance, and
Actual Booked Taxes, Licenses and Fees (as such terms are used in 9 AM
20767075.1



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur010.jpg]
Exhibit B). Each year this Agreement is in effect, the Company shall remit any
profit sharing payment due to the Administrator in accordance with Exhibit B
within 15 days of receipt of final calculation. (H) Neither the Company nor any
of its affiliates shall accept any applications for policies authorized in
Exhibit A or available in rates and forms created by Administrator unless
submitted by the Administrator or its affiliates. If the Company or its
affiliates accepts any applications for policies from any other producers,
instead of through the Administrator or in any other manner circumvents the
intent of this paragraph, then the Administrator shall still receive
compensation from the Company in accordance with Exhibit B as if the policies
were produced by the Administrator. This paragraph shall survive the termination
of this Agreement for a period of 3 years unless this Agreement is terminated by
the Company, or there is an automatic termination due to some act or failure to
act by the Administrator, pursuant to paragraph 10.C or 10.D, in which case this
paragraph will survive for a period of 90 days. (I) The Company shall make best
efforts to gain admission into the remaining states as noted on Exhibit A (2).
It is understood that there are no guarantees that the Company will succeed with
its application process, despite the Company’s best efforts to gain the
necessary regulatory approval for admission in those state where the Company is
not currently admitted. Administrator agrees to hold the Company harmless for
failure to obtain and / or maintain regulatory approval. 6. Payment and
Accounting Responsibilities (A) Premiums and all other funds collected by the
Administrator will be held, in a fiduciary capacity as trustee for Company until
delivered to Company. All premiums, net of (i) Commission, (ii) policy fees and
inspection fees, and (iii) set up and installment fees on payment plans,
collected by Administrator with respect to the Policies are the property of
Company. The Company and Administrator shall agree to designate the bank account
in such a manner as to clearly establish that Administrator is holding and
acting as fiduciary for Company with respect to the funds in the account. The
premiums received by Administrator shall be kept in a fiduciary bank account in
a financial institution selected by Administrator (“Program Bank Account”)
provided, however, that: (a) said institution must be a member of the Federal
Reserve System; (b) Administrator’s fiduciary account therein must be insured by
the Federal Deposit Insurance Corporation (c) The Program Bank Account has on
line banking capacity sufficient to allow both Company and Administrator secured
on-line access. Company authorizes Administrator to retain the interest income
earned on the premiums held by Administrator prior to the due date for payment
to Company. Administrator must segregate and shall not commingle premiums
collected on behalf of Company with other fiduciary funds received by
Administrator in the operation of its business. Company will have access during
ordinary business hours to such books and records as 10 AM 20767075.1



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur011.jpg]
they pertain to Company’s premiums. All expenses relating to the fiduciary
account described herein shall be borne solely by Administrator. Company
authorizes Administrator, to the extent permitted by applicable law, to charge
and retain billing fees with respect to Policies billed on an installment basis.
(B) The Administrator shall prepare and submit to the Company within ten (10)
days after the end of each month a bordereau report showing all premiums, policy
fees, inspection fees, Surcharges, amounts written, earned and collected; and
details of all compensation due to Administrator. The Administrator shall also
provide the Company with such other information that it may reasonably require
to satisfy its own internal reporting requirements as outlined in Exhibit C and
any reporting requirements for the applicable reinsurer. (C) The Administrator
will transfer money to the Company 30 days after the end of each month that
represents premiums collected less amounts due to Administrator as detailed in
Exhibit B. (D) The Administrator shall only have the authority to prepare online
transfers against the Program Bank Account, for the following purposes: a.
Payment of monies due insureds in connection with return premiums and
endorsements relating to insurance produced under this Agreement; b. Refund of
monies received in account for policies related to other insurance carriers; c.
Payments of amounts due the Administrator in accordance with Exhibit B of this
Agreement from the Program Bank Account; including for interest earned by the
Program Bank Account; and d. Payments to the Company. Consistent with the
Administrator’s reporting obligations under this Agreement, the Administrator
shall furnish supporting documentation for all transfers from the Program Bank
Account. (E) The Administrator shall be liable to the Company for any and all
premiums due on insurance produced under this Agreement, including amounts that
are still in transit to the Program Bank Account. The Administrator shall report
monthly to the Company any earned premiums that were uncollectible from
policyholders. The Administrator is responsible to pay the Company for any
uncollected premiums exceeding 90 days old under this Agreement, except for
uncollected premium caused by any action taken by Company or state regulatory
authority preventing Administrator from collecting premium in the normal course
of business. 7. Administrator’s Status The Administrator and the Company further
agree that: 11 AM 20767075.1



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur012.jpg]
(A) The Administrator is an independent contractor, not an employee of the
Company, and has exclusive control over its time, the conduct of its operations
and the selection of the companies with which it does business. Neither the term
“Administrator” nor anything contained in this Agreement shall be construed as
creating an employer/employee relationship between the Company and the
Administrator, nor shall the Administrator be authorized to act on behalf of the
Company except as expressly authorized in this Agreement. Neither party to this
Agreement shall solicit an individual for employment while such individual is
employed with the other party. (B) Except as otherwise provided in this
Agreement, the Administrator shall be responsible for all expenses incurred in
producing the business authorized and in fulfilling its obligations under this
Agreement unless the Company agrees otherwise in writing. 8. Indemnification (A)
The Administrator, its successors and assigns agree to indemnify and hold the
Company harmless against all liability including but not limited to damages,
losses, fines, penalties (including, but not limited to, market conduct fines,
penalties or assessments issued by governmental authorities, but excluding
consequential and punitive damages), and reasonable costs and expenses of
whatsoever kind, including but not limited to fees and disbursements of counsel,
which the Company is or may be held liable to pay arising out of: (i) the
Administrator’s failure to comply with the terms of this Agreement; and/or (ii)
the willful or negligent acts or omissions of the Administrator, its employees
and/or its agents or assigns. The Administrator shall also indemnify the Company
against all such liability occasioned by the actions of any of the Authorized
Representatives or any countersignature agents appointed at its behest or
pursuant to its recommendation. The Company agrees that conditions precedent to
such indemnification, are: (a) the Company’s prompt notification to the
Administrator of any claim or suit against the Company regarding business
written under this Agreement and/or any matters which appear reasonably likely
to involve acts or omissions discussed in this sub-paragraph except to the
extent any delay does not have a material adverse affect on the Administrator’s
ability to handle such claim or suit; (b) the Company’s cooperation with the
Administrator in handling such claim or suit; and (c) the Company allowing and
assisting the Administrator in making such investigations or defending such
matters as the Administrator in its reasonable discretion deems prudent. (B) The
Company agrees to indemnify and hold the Administrator harmless against all
liability including but not limited to damages, losses, fines, penalties
(excluding consequential and punitive damages) and reasonable costs and expenses
of whatsoever kind including but not limited to fees and disbursements of
counsel, which the Administrator is or may be held liable to pay arising out of:
(i) the 12 AM 20767075.1



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur013.jpg]
willful or negligent acts or omissions of the Company; (ii) the Company’s
failure to comply with the terms of this Agreement; and/or (iii) any act or
omission of the Administrator based solely or in substantial part upon
procedures prescribed by the Company pursuant to this Agreement or upon
direction or instruction by the Company during the period that this Agreement
shall be in force and effect, including the period in which Administrator may
have any continuing obligations hereunder. The Administrator agrees that
conditions precedent to such indemnification, are: (a) the Administrator’s
prompt notification to the Company of any claim or suit against the
Administrator regarding business written under this Agreement and/or any matters
which appear reasonably likely to involve acts or omissions discussed in this
sub-paragraph except to the extent any delay does not have a material adverse
effect on the Company’s ability to handle such claim or suit; (b) the
Administrator’s cooperation with the Company in handling such claim or suit; and
(c) the Administrator allowing and assisting the Company in making such
investigations or defending such matters as the Company in its reasonable
discretion deems prudent. 9. Commission The Administrator and the Company agree
that: (A) The commission, fees and profit sharing payments to be paid by the
Company to the Administrator for business produced by the Administrator under
this Agreement shall be as set forth in Exhibit B of this Agreement. For
purposes of computing commissions, the rates set forth in Exhibit B shall be
applied to the relevant final gross written premium. For the purposes of this
Agreement, the term “final gross written premium” shall mean the final written
premium, exclusive of fees and Surcharges, charged for each policy written
hereunder. (B) The commission, policy fees, inspection fees, setup and
installment fees, interest, and profit sharing payments set forth in Exhibit B
shall be the sole remuneration paid to the Administrator. 10. Termination and
Suspension The Administrator and the Company further agree that: (A) The
authorization of the Administrator to write any one or more of the classes of
insurance authorized to be written pursuant to this Agreement, may be
terminated: (i) by mutual consent of the parties to this Agreement at any time;
(ii) by either party giving written notice to the other party, which written
notice must be received at least 360 days prior to the effective date of
termination; (iii) by the Company 13 AM 20767075.1



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur014.jpg]
upon 60 days written notice to the Administrator in the event that any
legislation or regulation has a materially adverse effect on the ability of the
Company and the Administrator (as may reasonably be determined by the Company or
the Administrator in its sole discretion) to carry out the purposes of this
Agreement; or (iv) by the Company, in its sole discretion, upon 60 days written
notice to Administrator upon a “Change in Control” of the Administrator. For
purposes of this Agreement, a Change of Control of the Administrator shall be
deemed to have occurred at such time as: (a) any sale, lease, exchange or other
transfer (in one transaction or a series of transactions) of all or
substantially all of the assets of the Administrator; or (b) Andrew DiLoreto and
Terrence McLean are no longer directly or directly affiliated (as owners,
managers or otherwise) with Administrator; or (c) a plan of liquidation of the
Administrator or an agreement for the sale or liquidation of the Administrator
is approved and completed. (B) The authorization of the Administrator to write
new business in any one or more of the classes of insurance authorized to be
written pursuant to this Agreement may be suspended by the Company upon 90 days
written notice to the Administrator in the event of (i) a 15% or more increase
in the 1:100 PML, (ii) a 15% or more increase for the reinsurance rate on line
costs in any territory where premiums are written subject to this Agreement,
(iii) the Company’s statutory surplus to policyholders decreases by more than
10% in any one quarter or year, (iv) any material loss of reinsurance
availability for any reason relating to treaties currently in place, or (v) the
program’s ITD loss ratio exceeding 50%. The Company will allow 60 days for the
Administrator to develop and submit a corrective plan of action and if the plan
is satisfactory to the Company, in its reasonable discretion, then the
suspension shall not take effect. (C) Notwithstanding sub-paragraph (A) and (B)
above, this Agreement shall terminate immediately if: (i) there has been an
event of fraud, abandonment or gross and willful misconduct under this Agreement
on the part of the Administrator or the Company materially affecting the
interests of the other party; (ii) the Administrator has undergone an assignment
for the benefit of creditors, has had a receiver appointed or has had a petition
in bankruptcy filed by or against it; (iii) the representations, warranties and
covenants contained in this Agreement shall prove false or misleading in any
material way; or (iv) the Company fails to maintain at least an “A” rating by
Demotech. (D) Notwithstanding sub-paragraph (A) and (B) above, if the
Administrator shall commit any material breach of this Agreement or fail to
comply with any reasonable instructions or directions from the Company, the
Company may, in its sole discretion, suspend or terminate the authority of the
Administrator under this Agreement, and the Company will be entitled to all
legal rights of recovery 14 AM 20767075.1



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur015.jpg]
from the Administrator. The Company shall notify the Administrator in writing of
any suspension or termination effected pursuant to this sub-paragraph. Such
suspension or termination shall be effective on the 10th business day following
receipt of the written notice unless before such effective date the
Administrator notifies the Company that it has cured the breach or failure or
the Company and Administrator agree otherwise in writing. (E) Notwithstanding
the foregoing, if there is a dispute between the Company and the Administrator
concerning any violation or alleged violation of this Agreement or the
Administrator’s failure or alleged failure to comply with any reasonable
instructions or directions from the Company, then the Company may, in its sole
discretion, immediately suspend or modify the authority of the Administrator
under this Agreement during the pendency of such dispute. Written notice shall
be provided by the Company to the Administrator of any suspension affected
pursuant to this sub-paragraph, which suspension shall be effective upon receipt
of such written notice unless otherwise specified by the Company in writing to
the Administrator. Such a suspension shall not effect, negate or in any way
diminish the Company’s rights under this Agreement. 11. Continuing Obligations
During Suspension and After Termination Upon termination or suspension of this
Agreement or of the Administrator’s authority under this Agreement, the
Administrator shall: (A) continue to pay the Company all sums due the Company in
the manner described in paragraph 6 above; (B) continue to perform all customary
and necessary services regarding all policies issued by the Administrator on
behalf of the Company until all such policies have been completely canceled,
non- renewed or otherwise terminated; (C) continue to perform all services and
pay all expenses incurred in fulfillment of its obligation to collect premiums;
(D) issue all applicable cancellation and/or non-renewal notices in full and
complete compliance with this Agreement and applicable laws and regulations.
Except as may otherwise be required by law or regulation or as may otherwise be
authorized in writing by the Company, any such cancellation and/or non-renewal
notices shall be issued timely to ensure that the Company is not obligated to
renew or extend any policy that has an expiration date after the date such
termination or suspension is effective, or, if the termination or suspension
notice given to the Administrator is less than 180 days written notice, 90 days
after written notice of termination or suspension is received by the
Administrator; 15 AM 20767075.1



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur016.jpg]
(E) stop binding new coverage and issuing insurance and stop renewing business
on behalf of the Company or extending the term of any existing business, except
as may otherwise be required by law or regulation or as may otherwise be
authorized in writing by the Company; and (F) continue to fulfill all other
obligations to the extent that such obligations are not inconsistent with (A)
through (E) above and the contents of the termination or suspension notice.
Following the termination of this Agreement, the Company shall continue to pay
the Administrator all amounts due, as set forth in Exhibit B. 12. Cancellation
of Insurance (A) Nothing in this Agreement shall be construed as limiting or
restricting the right of the Company to cancel any binder, policy, contract or
other evidence of insurance issued under this Agreement in accordance with the
cancellation provisions of such binder, policy, contract, other evidence of
insurance and applicable law. (B) Return premiums for cancellations as a result
of payment default under any premium finance plan shall be calculated in
accordance with the terms of the applicable premium finance agreement except in
those jurisdictions where such action is contrary to or otherwise provided for
by law. 13. Ownership of Expirations The Company and the Administrator agree
that: (A) at the time of cancellation or termination of this Agreement, the
Company will not make claim to any expirations and the Company acknowledges that
the Administrator shall have sole ownership rights to all expirations. (B) in
the event the Administrator owes the Company premium or other funds at the time
of the termination of this Agreement, including but not limited to those that
arise under paragraph 6, the Company shall be deemed to be the owner of the
expirations until such time as the Administrator has satisfied in full its
premium and other payment obligations hereunder. 14. Notices Except as otherwise
provided herein or except as may be mutually agreed upon in writing during the
normal course of business, all written administrative procedures, notices,
requests or reports hereunder must be in 16 AM 20767075.1



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur017.jpg]
writing, mailed by first class registered or certified mail (postage prepaid),
overnight mail, electronic mail, or hand-delivered to the address below: (A) If
to the Administrator: Andrew P. DiLoreto SageSure Insurance Managers, LLC 747
Third Avenue, 30th Fl. New York, NY 10017 Email: [***] (B) If to the Company:
Mike Braun Federated National Insurance Company 14050 NW 14th Street, Suite 180
Sunrise, FL 33323 Email: [***] Addresses may be changed by written notice to all
parties, in writing, signed by the addressee. Notices sent by electronic mail
will be effective upon the date sent, if sent on a business day before 12:01
p.m., Eastern Time. If sent after 12:01 p.m. or on a day other than a business
day, notice will be effective on the next business day. Written notice provided
via first class registered mail shall be deemed received three days after the
date it was sent, overnight mail shall be deemed received the day after it was
sent, overnight courier and certified mail and hand-delivered notice shall be
deemed received the date it was delivered. In the event the date of deemed
receipt falls on a Saturday, Sunday or a United States national holiday, the
date of receipt shall be deemed to be the next business day. The date of receipt
or deemed receipt, regardless of the time of actual receipt, if received during
the 9:00 am to 5:00 pm period at the recipient’s location, shall be the first
day of any period of time provided for in any notice given under this Agreement.
15. Limitations Except as otherwise permitted under this Agreement, neither the
Administrator nor its sub-insurance producers are authorized, and they are
expressly forbidden: to bind the Company by any promise or agreement; to incur
any debt, expense or liability in the Company’s name or account; to enter into
any legal proceedings in connection with any matter on the Company’s behalf; or
to waive or alter any of the provisions of any policy issued by the Company. 17
AM 20767075.1



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur018.jpg]
16. Modification and Enforcement of this Agreement (A) Except as expressly noted
herein, this Agreement and the exhibits hereto may not be changed or amended
unless in writing signed by both parties. (B) In the event a court of competent
jurisdiction modifies or invalidates any provision of this Agreement, all other
provisions of this Agreement shall remain in full force and effect. 17.
Applicable Law This Agreement will be construed and enforced in accordance with
and governed by the laws of the State of Florida without application of the
conflicts of laws provisions thereof. 18. Headings The paragraph headings are
for reference only and will not limit or otherwise affect the meaning thereof.
19. Waiver A waiver by a party of any breach or default by the other party under
this Agreement shall not constitute a continuing waiver or a waiver of any
subsequent act in breach or in default hereunder. 20. Comprehension and
Non-Reliance This Agreement is the product of arm’s length negotiations and the
terms of this Agreement have been completely read, fully understood and
voluntarily accepted by both the Administrator and the Company. The parties
represent that each has had full opportunity to consult its own attorney in
connection with the preparation and review of this Agreement, that each
understands the meaning and effect of this Agreement, that each has carefully
read and understands the scope and effect of each provision contained in this
Agreement, and that each is not relying upon any representations made by any
other party, its attorneys or other representatives. Further, the parties agree
that, for purposes of interpretation, this Agreement shall not be deemed to have
been drafted by one party or the other. 18 AM 20767075.1



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur019.jpg]
21. Non-Assignability Except as required by law, the rights and obligations set
forth in this Agreement, including, without limitation any commissions due the
Administrator, may not be assigned, in whole or in part without prior written
approval of the parties. 22. Privacy The Company and the Administrator
acknowledge that insurance is a highly regulated industry and that performance
of their obligations under this Agreement may give rise to certain duties
imposed under laws and regulations that govern insurance companies, agents and
suppliers of insurance services and functions. The Company and the Administrator
further acknowledge that nonpublic personally identifiable personal, financial
and medical information about customers, former customers, applicants and
claimants may be disclosed to the parties during the course of, and as necessary
for, the performance of this Agreement. Each of the Administrator and the
Company agrees that it will maintain the confidentiality and privacy of such
information and comply with the Gramm-Leach-Bliley act and all other applicable
laws, rules and regulations concerning the maintenance of the privacy of such
information. The Administrator and the Company will limit access to such
information to only those individuals that require access to such information
for performance of this Agreement, and will not disclose such information to a
third party unless otherwise permitted by law and only after requiring the third
party to execute a similar confidentiality and privacy clause. Each of the
Administrator and the Company shall take reasonable precautions to safeguard its
computer systems and offices in order to comply with the provisions of this
paragraph and to prevent unauthorized access to nonpublic personally
identifiable personal, financial and medical information whether in physical,
electronic or other medium. 23. Proprietary Information (A) In the course of the
transactions contemplated by this Agreement, it is anticipated that either party
may disclose or deliver to the other party certain of its trade secrets or
confidential or proprietary information (“Proprietary Information”). (B) As used
in this Section, the party disclosing Proprietary Information as defined below
is referred to as the "Disclosing Party"; the party receiving such Proprietary
Information is referred to as the "Recipient". (C) Proprietary Information shall
mean any tangible or intangible proprietary or confidential information or
materials or trade secrets belonging to the Disclosing Party or its affiliates
(whether disclosed orally, in writing, 19 AM 20767075.1



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur020.jpg]
in electronic format or otherwise), including, but not limited to the Disclosing
party’s: computer systems; products, processes, methods and techniques;
equipment; data; reports; know-how; customer lists, existing and proposed
contracts with third parties; and business plans, including information
concerning the existence and scope of activities of any research, development,
marketing or other projects of the Disclosing Party, which are furnished,
disclosed, learned or otherwise acquired by the Recipient during or in the
course of discussions or any business relationship between the parties.
Proprietary Information of a Disclosing Party shall also include information
embodying or developed by use or testing of Proprietary Information of the
Disclosing Party. (D) The Company acknowledges that it may be provided with
access to Proprietary Information of the Administrator including, but not
limited to, marketing information that is the basis of its sales and
distribution system developed by the Administrator and that are the basis for
other business opportunities of the Administrator. These materials and
information are unique and have extraordinary value as long as they remain
confidential and proprietary to the Administrator. Company agrees to treat these
materials and information as valuable trade secrets and confidential information
of the Administrator and in the same manner as the Company’s most sensitive
proprietary information. (E) The Administrator acknowledges that it may be
provided with access to Proprietary Information of the Company such as marketing
information, underwriting guidelines, system information, or sales process
information that are the basis of its sales and distribution system developed by
the Company and that are the basis for other business opportunities of the
Company. These materials and information are unique and have extraordinary value
as long as they remain confidential and proprietary to the Company. The
Administrator agrees to treat these materials and information as valuable trade
secrets and confidential information of the Company and in the same manner as
the Administrator’s most sensitive proprietary information. (F) Each Party is
and shall remain the exclusive owner of Proprietary Information and all patent,
copyright, trade secret, trademark and other intellectual property rights
therein. No license or conveyance of any such rights to the Recipient is granted
or implied under this Agreement. Recipient shall not copy, distribute,
decompile, reverse engineer or disassemble any computer programs provided by the
Disclosing Party. Recipient shall maintain all copyright, confidentiality and
other proprietary markings on the Proprietary Information of the Disclosing
Party. 20 AM 20767075.1



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur021.jpg]
(G) Recipient shall hold in confidence, and shall not disclose to any person
outside its organization Proprietary Information of the Disclosing Party, unless
such disclosure is required in performance of any services contemplated under
the this Agreement and shall not use, share with any other person or exploit
such Proprietary Information for its own benefit or the benefit of another
without the prior written consent of the Disclosing Party. Recipient may, in the
performance of services under this Agreement, disclose Proprietary Information
to non-affiliated third parties on a strict need-to-know basis and only upon
receipt of a valid, executed non-disclosure agreement with the non-affiliated
third party. Recipient may, in the performance of services under this Agreement,
disclose Proprietary and/or Non-public Information to affiliated third parties
on a strict need-to-know basis only when the affiliated parties are bound by an
obligation of confidentiality to the same extent as if they were parties hereto.
Such information sharing to both affiliated and non-affiliated parties will be
done in accordance will all applicable federal and state laws. (H) The
obligations of the Recipient specified this Section shall not apply to any
Proprietary Information to the extent that such Proprietary Information: (i) is
known by or in the possession of the Recipient as shown by the Recipient's
written records immediately prior to the time of disclosure; (ii) is generally
known to the public at the time of disclosure or becomes generally known through
no wrongful act on the part of the Recipient or any of its representatives,
including breach of this Agreement; (iii) becomes known to the Recipient through
disclosure by sources other than the Disclosing Party having the legal right to
disclose such Proprietary Information; (iv) has been independently developed by
the Recipient without reference to or use of the Proprietary Information; or (v)
is required to be disclosed by the Recipient to comply with a court order or
similar legal process, provided that the Recipient provides prior written notice
of such disclosure to the Disclosing Party and takes reasonable and lawful
actions to avoid and/or minimize the extent of such disclosure. Except as
specifically set forth above, the Receiving party’s obligation to protect the
Disclosing Party’s Proprietary and Non-public Information shall continue in
perpetuity. 24. Required Contract Provisions If any statute, regulation or other
law governing the business of the Administrator and its affiliates (if any) and
the Company requires certain contract provisions to be included in this
Agreement, those required contract provisions are deemed to be included in this
Agreement. 21 AM 20767075.1



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur022.jpg]
25. Definitions The terms defined in this Section 25, whenever used in this
Agreement, shall have the following meanings for all purposes of this Agreement:
Decision Support Services - Insight’s services and proprietary software platform
that includes patented applications to provide the calculation of various
measures including profitability of each policy customized based on Company’s
specific underwriting, reinsurance and other Company specific factors. Premiums
– means the amounts charged for the policies authorized on Exhibit A. Surcharges
– means state imposed fees as add-ons to the insurance premium and does not
include guaranty fund assessments, premium taxes or other fees not added to a
specific policy. Gross Earned Premiums – means the amount of premium that has
been earned on all policies for a specified period. Incurred Losses – means
losses occurring within a fixed period, whether or not adjusted or paid during
the same period. “ALAE” or “Allocated Loss Adjustment Expense” – means loss
adjustment expenses that are assignable or allocable to specific claims. IN
WITNESS WHEREOF, the parties hereto have executed this Agreement by their duly
authorized representatives effective as of the dates first shown above: SageSure
Insurance Managers LLC Federated National Insurance Company By: /s/ Andrew P.
DiLoreto By: /s/ Michael H. Braun Date: 6/27/2013 Date: 6/28/2013 Name: Andrew
P. DiLoreto Name: Michael Braun Title: Executive Chairman Title: President 22 AM
20767075.1



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur023.jpg]
EXHIBIT A UNDERWRITING AUTHORITY AND UNDERWRITING GUIDELINES Company hereby
grants to the Administrator the authority to act as agent for Company to the
extent herein defined. 1. Description of Program. The Administrator Agreement to
which this Exhibit A is attached shall apply to the Program known as the FedNat
Non-FL Homeowners Program. 2. Maximum Annual Direct Written Premium Volume.
Subject to regulatory approval as an admitted carrier, the Administrator’s
written capacity authority shall be limited to the following (measured in gross
written premiums in a calendar year): Alabama [***] million Louisiana [***]
million South Carolina [***] million New York [***] million Texas [***] million
Delaware [***] million Georgia [***] million Maryland [***] million New Jersey
[***] million North Carolina [***] million Rhode Island [***] million Subject to
limitations for maximum premium volume as follows: o Year 2013 = [***] million o
Year 2014 = [***] million o Year 2015 = [***] million o Year 2016 = [***]
million o Year 2018 = [***] million o Year 2019 = [***] million 3. Authorized
Classes of Insurance Business and Types of Risks. Subject to regulatory approval
as an admitted carrier, the Administrator will be authorized by Company to
underwrite on its behalf Policies containing the following lines of business:
Homeowners HO 3 and HO 6 Dwelling Fire DP 3 4. Policy Forms and Provisions.
Administrator is authorized to issue, amend and cancel policies in accordance
with all filed and approved forms, the terms of this Agreement, the terms of the
Policies, and any applicable state regulations. 5. Territory. Administrator’s
authority extends in all states in which the Company is licensed to write
homeowners and dwelling fire other than the State of Florida. 23 AM 20767075.1



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur024.jpg]
6. Authorized Representatives. • Terrence McLean • Andrew DiLoreto • Brooks
Clark • Corey Neal • Art Greitzer 7. Guidelines. In underwriting the lines of
business described above, Administrator will be bound by the Underwriting
Guidelines set forth for each state. Administrator will develop, evaluate and
document risk information such as exposures, loss history and hazard controls in
accordance with such Underwriting Guidelines. Limits of Liability: • Maximum Per
Risk Total Insured Value (TIV): $3 million (combined limits of liability) •
Maximum Section II Limit of Liability: $500,000 • HO3 and DP3 o Maximum Coverage
A Exposure: $1,750,000 o Minimum Coverage A Exposure: $75,000 • HO6 o Maximum
Coverage A+C Exposure: $1,750,000 o Minimum Coverage A+C Exposure: $20,000
Underwriting Requirements: • Construction: ISO’s defined frame, masonry veneer,
masonry and superior construction. • Loss Experience: 2 or less non-zero losses
of any type (cat or non cat) in the prior 3 years, or 3 or less non-zero losses
of any type (cat or non cat) in the prior 6 years. • Loss Control: Acceptable
inspections are required on all HO3 and DP3 new business. Inspection review must
be completed within 60 days of policy inception date. • Ineligible Exposures:
Risks under construction (builder’s risk/major alterations), or within
Protection Class 10; as well as those risks specifically listed as ineligible in
the Underwriting Manual. Other Terms & Conditions: • Minimum HO3 and DP3
Hurricane Deductibles: o Tier 1: 2% of Coverage A o Tier 2: 1% of Coverage A •
All other Peril: o HO3 and DP3 - $500 o HO6 - $250 • Rules, Coverage Options &
Other Eligible Requirements: Applicable as shown in the Underwriting Manual. •
Coverage Options: Various and as outlined in the Underwriting Manual. • Excess
Flood: not available 24 AM 20767075.1



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur025.jpg]
EXHIBIT B ADMINISTRATOR COMPENSATION Administrator compensation will consist of
the following: • Commission • Policy Fees and Inspection Fees • Setup and
Installment Fees on Payment Plans • Profit Sharing All Administrator
compensation, other than Profit Sharing, will be reported to Company by the 10th
of each month and paid from Program Bank Account to Administrator’s designated
bank account. Profit Sharing will be paid by Company to Administrator within 15
days of receipt from Administrator of annual Profit Sharing calculations (to be
provided on or about March 15). A. Commission The Administrator will earn
commission based on gross written premiums per policy (“Commission”).
Commissionable premiums are exclusive of Surcharges and policy fees. Should this
agreement terminate for any reason Administrator agrees to return to the Company
all Commission on those policies that are canceled in a fashion consistent with
monthly bordereaux statements. The Commission allowable under this Agreement
shall vary by state in accordance with the list below: • LA, SC, AL o New
Business – [***] of gross written commissionable premium o Renewals – [***] of
gross written commissionable premium • [***], [***], [***], [***], [***], [***],
[***], [***] – To Be Mutually Agreed B. Policy Fees and Inspection Fees Only as
allowed by law may the Administrator earn 100% of all policy fees and inspection
fees collected. Should prevailing rules and regulations differ, the Company will
fully cooperate with the Administrator to preserve the Administrator’s right to
the policy fees and inspection fees. C. Setup Fees and Installment Fees on
Payment Plans The Administrator will collect and retain 100% of setup fees and
installment fees on payment plans in exchange for coverage costs of bank
accounts, credit card fees, ACH fees and lockbox fees associated with this
Agreement. D. Profit Sharing The Administrator will earn a profit sharing
payment annually based on performance. Company will provide Administrator with
any financial information needed to calculation profit sharing no later than
March 1 of each year. This information includes, but is not limited to, actual
loss amounts paid and case reserves, actual reinsurance costs and associated
allocation calculations and premium taxes. The intent of the profit sharing
arrangement is to establish a sharing of the inception to date profits generated
under this Agreement excluding any considerations for Quota Share. For the
purposes of the profit sharing calculations, Quota Share reinsurance will be
excluded from all calculations. The parties agree that if the 25 AM 20767075.1



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur026.jpg]
profit margin (defined based on ITD profit divided by ITD earned premium) is
greater than [***], then the Administrator is entitled to [***] of the margin
over [***] of the gross profit. Over the cumulative term of this Agreement, if
the margin is greater than 0% but less than [***], then the Administrator is
entitled to [***] of the margin. If the margin is greater than [***] and less
than [***], the Administrator is entitled to [***] of the margin in excess of
[***]. If the profit margin is less than [***], there is no profit sharing. The
following describes in terms of mathematical expressions the approach to the
computation over the life of this Agreement. Profit sharing payments shall be
based on the calculation set forth below. Profit Sharing Calculations “ITD”
means Inception-to-Date for all premiums subject to this Agreement. For the
purposes of all calculations, Inception-to-Date refers to measurements for the
period starting July 1, 2013 through the latest measurement period for all
premiums subject to this Agreement. For example, ITD Gross Earned Premium (or
ITD GEP) for the year-end 2014 profit sharing calculations, as calculated in
early 2015, is the total Gross Earned Premium for the periods from July 1, 2013
through December 31, 2014 and would be defined as ITD GEP or ITD GEP(t). For the
same measurement date in early 2015, ITD GEP(t-1) is defined as the inception-
to-date GEP as of the prior year from July 1, 2013 through December 31, 2013.
The first measurement period will be for 2013 based on the period from inception
through December 31, 2013. Profit Sharing Account(t) = ITD Profit Profit Share
Account Increase(t) = Profit Sharing Account (t) - Profit Sharing Account (t-1)
Current Year Gross Earned Premiums = Gross Earned Premiums(t) = GEP(t) = ITD
Gross Earned Premiums(t) - ITD Gross Earned Premiums(t-1) ITD Margin = ITD
Profit / ITD GEP If ITD Margin >= [***] THEN ITD Profit Sharing = [(ITD Margin -
[***]) * [***] + [***]] * ITD GEP If ITD Margin >= [***] AND ITD Margin < [***]
THEN ITD Profit Sharing = (ITD Margin - [***]) * ITD GEP ELSE ITD Profit Sharing
= 0 Profit Sharing Earned(t) = MAX[ITD Profit Sharing - SUM(Profit Sharing
Earned(i)) for all i < t,0] If Profit Sharing Earned(t) > 0 then Profit Sharing
Payments will be made [***] immediately, [***] one year later and [***] two
years later. Company will pay the first installment within 15 days of the
receipt of final calculations from Administrator (on or about February 15). The
subsequent two installments will be paid one year and two years later. General
Definitions ITD Profit (before profit sharing payments) = 26 AM 20767075.1



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur027.jpg]
ITD Gross Earned Premiums (excluding policy fees and Surcharges) Less ITD a)
Deemed Catastrophe Excess-of-Loss Reinsurance Costs b) Actual Per Risk
Reinsurance Costs c) Actual Gross Losses and ALAE Incurred d) ULAE Charge e)
IBNR Charge f) Commissions g) Actual Premium Taxes Incurred h) ISO licensing
fees for form usage outside of Florida Plus i) Deemed Reinsurance Recoveries
from Deemed Catastrophe Excess-of- Loss Reinsurance in (a) j) Actual Reinsurance
Recoveries from Per Risk Reinsurance in (b) a) Deemed Catastrophe Excess-of-Loss
Reinsurance Costs will be calculated as the sum of following two amounts: i)
Buy-Down Layer Cost ii) Shared Corporate Layer Cost Buy-Down Layer for the first
treaty year attaches at the greater of $4 million or 10% of Administrator’s
March 31 in force premium (of the year in which reinsurance program incepts).
Buy-Down Layer Cost is equal to the cost of placing Buy-Down Layer for ONLY
business covered under this agreement. If the Buy-Down Layer is not purchased by
Company, then the Buy-Down Layer Cost is equal to [***] times modeled AAL at
September 30 of the respective year. Shared Corporate Layer for the 2013
catastrophe year attaches at $7 million and exhausts at 100-year Return Period
PML. The Shared Corporate Layer for 2014 catastrophe year and beyond will attach
at the level of Company’s corporate catastrophe reinsurance purchase and exhaust
at the 100-year Return Period PML (this amount may be increased if required by
regulatory or Demotech requirements). The Shared Corporate Layer Cost will be
calculated using the Company’s AIR / RMS average AAL for each reinsurance layer
purchased times Administrator program AIR / RMS average AAL at September 30.
Parties will mutually agree on reasonable estimate of AIR / RMS average AAL
multiples for layers that are only partially covered by Shared Corporate Layer.
Given that Company reinsurance program incepts at July 1 of each year, 6/12 of
costs in this section are from current catastrophe year and 6/12 from prior
catastrophe year. For example, 2014 calendar year costs for this calculation are
based on 1/2 of 2013 catastrophe year costs and 1/2 of 2014 catastrophe year
costs. b) Costs incurred for the Calendar Year in the purchase of Per Risk
Reinsurance including XOL Treaty, Facultative, ID Theft and any other
Reinsurance. For example, if the treaty incepts on July 1 of the year, the
Calendar Year charge is 6/12 of the cost of the cost of the treaty incepting on
July 1 of the preceding year and 6/12 of the cost of the treaty incepting in the
current Calendar Year. c) Calendar Year Incurred Losses and ALAE (including the
benefit of subrogation). d) ULAE Charge is [***] of Earned Premiums. 27 AM
20767075.1



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur028.jpg]
e) IBNR Factors of [***], [***], [***] applied to (d) for Calendar Years 1, 2, 3
respectively where Year 1 is most recent year (the latest year in calculation).
Year 1 factor will be applied to accident year incurred losses measured at
December 31. For example, IBNR of [***] will be applied to 2014 based on 2014
accident year losses reported and measured at December 31, 2014. f) The sum of
Commission rate times Earned Premiums for each policy. g) The sum of Actual Rate
of premium taxes times Earned Premiums for each state. The Actual Rate of
Premium Taxes is the actual Premium Taxes paid divided by the Gross Written
Premium for each state. h) The sum of expense incurred for providing licensed
ISO Forms for products administered by Administrator. Should Company incur these
costs in connection with revenues generated with a party other than the
Administrator, the Administrator’s costs will be limited to a pro rata portion
of the expense associated with Administrator’s revenue relative to the overall
revenue. i) Reinsurance recoveries from deemed or actual reinsurance described
in (a). To the extent covered losses are ceded (or deemed ceded) by policies
contemplated in this agreement and policies outside of this agreement, the
reinsurance recoveries will be allocated proportionally in each reinsurance
layer based on gross loss for each catastrophe event. j) Reinsurance recoveries
from actual reinsurance described in (b). To the extent covered losses are ceded
by policies contemplated in this agreement and policies outside of this
agreement, the reinsurance recoveries will be allocated proportionally in each
reinsurance layer based on treaty year total losses ceded to each reinsurance
layer. Note that all amounts in the calculation of ITD Margin are ITD
calculations. All premium calculations exclude, policy fees, inspection fees,
Surcharges, and other regulatory charges that are added onto the policy charges
after the calculation of premium. Premium taxes are included in premium. All
premium calculations also exclude setup and installment fees associated with
billing and payment plans. Modeling and Reinsurance Definitions AIR Modeling
uses the most recently available version of the model running the model settings
with loss amplification (demand surge) without storm surge using the AIR
long-term event rates for the business produced under this agreement. RMS
Modeling uses the most recently available version of the model running the model
settings with loss amplification without storm surge, with secondary uncertainty
using the RMS historical event rates for the business produced under this
agreement. 100-Year Return Period PML= Arithmetic Average of the following
numbers: 1. AIR loss historical event set with occurrence exceedance probability
of 1.0% 2. RMS loss historical event set with occurrence exceedance probability
of 1.0% 28 AM 20767075.1



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur029.jpg]
EXHIBIT C REPORTING Administrator shall keep detailed accounting of the
Company’s policy activities on all premiums, taxes, and any other funds due to
the Company on all policies written under this Agreement. Administrator shall
maintain complete and accurate accounting records in accordance with usual and
customary accounting practices and/or as may be requested by the Company. On a
monthly basis within 10 business days after the end of the month, administrator
will provide a detailed and itemized statement of account of all premiums
written, premiums earned, premiums collected, policy fees written, policy fees
collected, inspection fees written, inspection fees collected and any taxes or
regulatory Surcharges required. Upon execution of this agreement, Companies will
work together to implement a mutually agreed reporting process and format.
Administrator shall provide information necessary for Company to report
financial and statistical data, either on a summary or transactional level, in a
mutually agreed format. Administrator shall ensure that financial and
statistical information provided to the Company is accurately coded, input, and
balanced based on the mutually agreed format. 29 AM 20767075.1



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur030.jpg]
FIRST AMENDMENT TO ADMINISTRATOR AGREEMENT THIS FIRST AMENDMENT TO ADMINISTRATOR
AGREEMENT (this “First Amendment”) is entered into as of this 1st day of August,
2015 (the “Execution Date”) by and among SageSure Insurance Managers LLC
(“Administrator”) and Federated National Insurance Company (the “Company”).
RECITALS WHEREAS, Administrator and Company entered into that certain
Administrator Agreement, as of June 28, 2013 (the “Agreement”); and WHEREAS,
Administrator and Company desire to make certain amendments to the Agreement as
more particularly described herein. AGREEMENT NOW, THEREFORE, in consideration
of the foregoing and the representations, warranties, covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows: 1. Administrator and Company agree that Exhibit A – Underwriting
Authority and Underwriting Guidelines shall be amended and restated in its
entirety and replaced with Exhibit A attached hereto and made a part hereof
effective the Execution Date of this First Amendment. 2. Administrator and
Company agree that Exhibit B – Administrator Compensation shall be amended and
restated in its entirety and replaced with Exhibit B attached hereto. IN WITNESS
WHEREOF, the parties hereto have executed this First Amendment as of the
Execution Date set forth above SageSure Insurance Managers LLC Federated
National Insurance Company By: /s/ Terrence McLean By: /s/ Michael H. Braun
Date: 8/26/2015 Date: 8/26/2015 Name: Terrence McLean Name: Michael H. Braun
Title: President Title: President



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur031.jpg]
EXHIBIT A UNDERWRITING AUTHORITY AND UNDERWRITING GUIDELINES Company hereby
grants to the Administrator the authority to act as agent for Company to the
extent herein defined. 1. Description of Program. The Administrator Agreement to
which this Exhibit A is attached shall apply to the Program known as the FedNat
Non-FL Homeowners Program. 2. Maximum Annual Direct Written Premium Volume.
Subject to the Company obtaining regulatory approval to transact insurance as an
admitted carrier in the following states, the Administrator’s written capacity
authority shall be limited to the following (measured in gross written premiums
in a calendar year): Alabama [***] million Louisiana [***] million South
Carolina [***] million New York [***] million Texas [***] million Delaware [***]
million Georgia [***] million Maryland [***] million New Jersey [***] million
North Carolina [***] million Rhode Island [***] million Notwithstanding the
foregoing, the Company, in its sole discretion, upon written notice to
Administrator and in accordance with all applicable state laws and regulations,
may reduce or terminate Administrators authority in and or all of states listed
above. Subject to limitations for maximum premium volume as follows: o Year 2013
= [***] million o Year 2014 = [***] million o Year 2015 = [***] million o Year
2016 = [***] million o Year 2017 = [***] million o Year 2018 = [***] million o
Year 2019 = [***] million Notwithstanding the premium volumes defined above,
Company and Administrator will plan each upcoming year’s projections and capital
needs as those capital resources are available within FNIC. In the event that
FNIC has limited capital for any reason (problems in or out of Florida and based
on catastrophes or all other perils), then Company will then allocate the
capital along the same percentages as the prior year. For example, non-Florida
homeowners was 18% of $500 million of premium during the prior year and then
Company will give Administrator 18% of the upcoming year’s capital. The
objective HFD 224573.6



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur032.jpg]
is to prevent non-renewals both in and out of Florida though Company may need to
contain growth outside of Florida if FNIC is capital constrained. 3. Authorized
Classes of Insurance Business and Types of Risks. Subject to regulatory approval
as an admitted carrier, the Administrator will be authorized by Company to
underwrite on its behalf Policies containing the following lines of business:
Homeowners HO 3 and HO 6 Dwelling Fire DP 3 4. Policy Forms and Provisions.
Administrator is authorized to issue, amend and cancel policies in accordance
with all filed and approved forms, the terms of this Agreement, the terms of the
Policies, and any applicable state laws and regulations. 5. Territory.
Administrator’s authority extends in all states in which the Company is
authorized to write homeowners and dwelling fire other than the State of
Florida. 6. Authorized Representatives. • Terrence McLean • Andrew DiLoreto •
Brooks Clark • Corey Neal • Art Greitzer 7. Guidelines. In underwriting the
lines of business described above, Administrator will be bound by the
Underwriting Guidelines set forth for each state. Administrator will develop,
evaluate and document risk information such as exposures, loss history and
hazard controls in accordance with such Underwriting Guidelines. Limits of
Liability: • Maximum Per Risk Total Insured Value (TIV): $4 million (combined
limits of liability) • Maximum Section II Limit of Liability: $500,000 • HO3 and
DP3 o Maximum Coverage A Exposure: $2,000,000 o Minimum Coverage A Exposure:
$75,000 • HO6 o Maximum Coverage A+C Exposure: $1,750,000 o Minimum Coverage A+C
Exposure: $20,000 Underwriting Requirements: • Construction: ISO’s defined
frame, masonry veneer, masonry and superior construction. • Loss Experience: 2
or less non-zero losses of any type (cat or non cat) in the prior 3 years, or 3
or less non-zero losses of any type (cat or non cat) in the prior 6 years. HFD
224573.6



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur033.jpg]
• Loss Control: Acceptable inspections are required on all HO3 and DP3 new
business. Inspection review must be completed within 60 days of policy inception
date. • Ineligible Exposures: Risks under construction (builder’s risk/major
alterations), as well as those risks specifically listed as ineligible in the
Underwriting Manual. Other Terms & Conditions: • Minimum HO3 and DP3 Hurricane
Deductibles: o Tier 1: 2% of Coverage A o Tier 2: 1% of Coverage A • All other
Peril Deductibles: o HO3 and DP3 - $500 o HO6 - $250 • Rules, Coverage Options &
Other Eligible Requirements: Applicable as shown in the Underwriting Manual. •
Coverage Options: Various and as outlined in the Underwriting Manual. • Excess
Flood: not available HFD 224573.6



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur034.jpg]
EXHIBIT B ADMINISTRATOR COMPENSATION Administrator compensation will consist of
the following: • Commission • Policy Fees and Inspection Fees • Setup and
Installment Fees on Payment Plans • Profit Sharing All Administrator
compensation, other than Profit Sharing, will be reported to Company by the 10th
of each month and paid from Program Bank Account to Administrator’s designated
bank account. Profit Sharing will be paid by Company to Administrator within 15
days of receipt from Administrator of annual Profit Sharing calculations (to be
provided on or about March 15). A. Commission The Administrator will earn
commission based on gross written premiums per policy (“Commission”).
Commissionable premiums are exclusive of Surcharges and policy fees. Should this
agreement terminate for any reason Administrator agrees to return to the Company
all Commission on those policies that are canceled in a fashion consistent with
monthly bordereaux statements. The Commission allowable under this Agreement
shall vary by state in accordance with the list below: State Provisional
Commission for policies incepted prior to 9/1/2015 LA, SC, AL New Business -
[***] of gross written commissionable premiums LA, SC, AL Renewals - [***] of
gross written commissionable premiums State Provisional Commission for policies
incepted on or after 9/1/2015 LA, SC, AL New Business - [***] of gross written
commissionable premiums LA, SC, AL Renewals - [***] of gross written
commissionable premiums • [***], [***], [***], [***], [***], [***], [***], [***]
– To Be Mutually Agreed upon by Company and Administrator prior to writing any
business in such states, which agreement shall be documented by an addendum to
this Exhibit B. B. Policy Fees and Inspection Fees Only as allowed by applicable
state law may the Administrator charge policy fees and inspection fees in
connection with the business written pursuant to this Agreement. C. Setup Fees
and Installment Fees on Payment Plans The Administrator will collect setup fees
and installment fees allowable under applicable state law on payment plans in
exchange for coverage costs of bank accounts, credit card fees, ACH fees and
lockbox fees associated with this Agreement. HFD 224573.6



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur035.jpg]
D. Profit Sharing The Administrator will earn a profit sharing payment annually
based on performance. Company will provide Administrator with any financial
information needed to calculate profit sharing no later than March 1 of each
year. This information includes, but is not limited to, actual loss amounts paid
and case reserves, actual reinsurance costs and associated allocation
calculations and premium taxes. The intent of the profit sharing arrangement is
to establish a sharing of the inception to date profits generated under this
Agreement. The parties agree that if the profit margin (defined based on ITD
Profit divided by ITD Gross Earned Premium) is greater than [***], then the
Administrator is entitled to [***] of the margin over [***] of the gross profit.
Over the cumulative term of this Agreement, if the profit margin is greater than
[***] but less than [***], then the Administrator is entitled to 0.0% of the
profit margin. If the profit margin is greater than [***] and less than [***],
the Administrator is entitled to [***] of the profit margin in excess of [***]
If the profit margin is less than [***], there is no profit sharing. The
following describes in terms of mathematical expressions the approach to the
computation over the life of this Agreement. Profit sharing payments shall be
based on the calculation set forth below. Profit Sharing Calculations “ITD”
means Inception-to-Date for all revenues subject to this Agreement, which shall
include all premiums, policy fees, inspection fees, setup fees and installment
fees on payment plans collected on business written pursuant to this Agreement.
For the purposes of all calculations, Inception-to-Date refers to measurements
for the period starting July 1, 2013 through the latest measurement period for
all revenues subject to this Agreement. For example, ITD Gross Earned Premium
(or ITD GEP) for the year-end 2014 profit sharing calculations, as calculated in
early 2015, is the total Gross Earned Premium for the periods from July 1, 2013
through December 31, 2014 and would be defined as ITD GEP or ITD GEP(t). For the
same measurement date in early 2015, ITD GEP(t-1) is defined as the
inception-to-date GEP as of the prior year from July 1, 2013 through December
31, 2013. The first measurement period will be for 2013 based on the period from
inception through December 31, 2013. Profit Sharing Account(t) = ITD Profit
Profit Share Account Increase(t) = Profit Sharing Account (t) - Profit Sharing
Account (t-1) Current Year Gross Earned Premiums = Gross Earned Premiums(t) =
GEP(t) = ITD Gross Earned Premiums(t) - ITD Gross Earned Premiums(t-1) ITD
Margin = ITD Profit / ITD GEP If ITD Margin >= [***] THEN ITD Profit Sharing =
[(ITD Margin - [***]) * [***] + [***]] * ITD GEP If ITD Margin >= [***] AND ITD
Margin < [***] THEN ITD Profit Sharing = (ITD Margin - [***]) * ITD GEP HFD
224573.6



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur036.jpg]
ELSE ITD Profit Sharing = 0 Profit Sharing Earned(t) = MAX[ITD Profit Sharing -
SUM(Profit Sharing Earned(i)) for all i < t,0] If Profit Sharing Earned(t) > 0
then Profit Sharing Payments will be made 100% within 15 days of the receipt of
final calculations from Administrator (on or about March 31). Commission True-up
Once annually, the Administrator will calculate the average paid commission rate
paid to Administrator’s distribution sources. Average Commission Rate to
Distributors = Commission Paid to Distributors / Collected Commissionable
Premium Provisional Commission Rate = Provisional Commission Amounts Paid /
Gross Written Commissionable Premiums Commissions Paid to Distributors is
defined as the agreed percentage of premium paid to producers for the placement
of Company business plus any promotions, giveaways, incentive related programs,
and out-of- pocket retail producer expenses designed to increase production of
Company products. If Average Commission Rate + [***] is less than Provision
Commission Rate Administrator will return an amount to the Company equal to
(Provisional Commission - Average Commission Rate - [***]) * Gross Written
Commissionable Premiums. For each calendar year this Agreement is in effect,
Administrator shall not spend in excess of the Provisional Commission Rate less
[***] without prior written approval from Company. The Commission True-up
Payment from Administrator to Company or from Company to Administrator will take
place simultaneously with any Profit Sharing Payment to Administrator such that
the Profit Sharing payment will be decreased, if necessary. If there is no
Profit Sharing payment due to Administrator, Administrator shall make the
Commission True-up Payment on or about April 1st of each year. For periods prior
to but not including 2015, the Commission True-up Payment is deemed to be not
applicable in the calculation of any and all profit share payments, earnings or
account adjustments. General Definitions ITD Profit (before profit sharing
payments) = ITD Gross Earned Premiums excluding surcharges, assessments and
other regulatory charges) Less ITD a) Deemed Catastrophe Excess-of-Loss
Reinsurance Costs b) Actual Per Risk Reinsurance Costs c) Actual Quota Share
Reinsurance Costs HFD 224573.6



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur037.jpg]
d) Actual Gross Losses and ALAE Incurred e) ULAE Charge f) IBNR Charge g)
Commissions including Commission True-up amounts h) Actual Premium Taxes
Incurred i) ISO licensing fees for form usage outside of Florida Plus j) Deemed
Reinsurance Recoveries from Deemed Catastrophe Excess-of- Loss Reinsurance in
(a) k) Actual Reinsurance Recoveries from Per Risk Reinsurance in (b) l) Actual
Reinsurance Recoveries from Quota Share Reinsurance in (c) m) All policy fees
not already included in premium, inspection fees, setup fees and installment
fees on payment plans a) Deemed Catastrophe Excess-of-Loss Reinsurance Costs
will be calculated as the sum of following two amounts: i) Buy-Down Layer Cost
ii) Shared Corporate Layer Cost Buy-Down Layer for the first treaty year
attaches at the greater of $4 million or 10% of Administrator’s March 31 in
force premium (of the year in which reinsurance program incepts). Buy-Down Layer
Cost is equal to the cost of placing Buy-Down Layer for ONLY business covered
under this agreement. If the Buy-Down Layer is not purchased by Company, then
the Buy-Down Layer Cost is equal to [***] times modeled AAL at September 30 of
the respective year. Shared Corporate Layer for the 2013 catastrophe year
attaches at $7 million and exhausts at 100-year Return Period PML. The Shared
Corporate Layer for 2014 catastrophe year and beyond will attach at the level of
Company’s corporate catastrophe reinsurance purchase and exhaust at the 100-year
Return Period PML (this amount may be increased if required by regulatory or
Demotech requirements). The Shared Corporate Layer Cost will be calculated using
the Company’s AIR / RMS average AAL for each reinsurance layer purchased times
Administrator program AIR / RMS average AAL at September 30. Parties will
mutually agree on reasonable estimate of AIR / RMS average AAL multiples for
layers that are only partially covered by Shared Corporate Layer. Given that
Company reinsurance program incepts at July 1 of each year, 6/12 of costs in
this section are from current catastrophe year and 6/12 from prior catastrophe
year. For example, 2014 calendar year costs for this calculation are based on
1/2 of 2013 catastrophe year costs and 1/2 of 2014 catastrophe year costs. b)
Costs incurred for the Calendar Year in the purchase of Per Risk Reinsurance
including XOL Treaty, Facultative, ID Theft and any other Reinsurance. For
example, if the treaty incepts on July 1 of the year, the Calendar Year charge
is 6/12 of the cost of the cost of the treaty incepting on July 1 of the
preceding year and 6/12 of the cost of the treaty incepting in the current
Calendar Year. c) Ceded earned premium incurred in the purchase of Quota Share
Reinsurance for the policies in this agreement. For example, if the treaty
incepts on July 1 of the year, the Calendar Year charge is 6/12 of HFD 224573.6



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur038.jpg]
the cost of the treaty incepting on July 1 of the preceding year and 6/12 of the
cost of the treaty incepting in the current Calendar Year. d) Calendar Year
Incurred Losses and ALAE (including the benefit of subrogation). e) ULAE Charge
is [***] of Earned Premiums. f) IBNR Factors of [***], [***], [***] applied to
(d) for Calendar Years 1, 2, 3 respectively where Year 1 is most recent year
(the latest year in calculation). Year 1 factor will be applied to accident year
incurred losses measured at December 31. For example, IBNR of [***] will be
applied to 2014 based on 2014 accident year losses reported and measured at
December 31, 2014. g) The sum of Commission rate times Earned Premiums for each
policy plus all amounts payable as Commission True-up by Administrator. h) The
sum of Actual Rate of premium taxes times Earned Premiums for each state. The
Actual Rate of Premium Taxes is the actual Premium Taxes paid divided by the
Gross Written Premium for each state. i) The sum of expense incurred for
providing licensed ISO Forms for products administered by Administrator. Should
Company incur these costs in connection with revenues generated with a party
other than the Administrator, the Administrator’s costs will be limited to a pro
rata portion of the expense associated with Administrator’s revenue relative to
the overall revenue. j) Reinsurance recoveries from deemed or actual reinsurance
described in (a). To the extent covered losses are ceded (or deemed ceded) by
policies contemplated in this Agreement and policies outside of this Agreement,
the reinsurance recoveries will be allocated proportionally in each reinsurance
layer based on gross loss for each catastrophe event. k) Reinsurance recoveries
from actual reinsurance described in (b). To the extent covered losses are ceded
by policies contemplated in this Agreement and policies outside of this
Agreement, the reinsurance recoveries will be allocated proportionally in each
reinsurance layer based on treaty year total losses ceded to each reinsurance
layer. l) Reinsurance recoveries, earned ceding commission and any profit
sharing, experience account from actual reinsurance described in (c). To the
extent covered losses are ceded by policies contemplated in this Agreement and
polices outside of this Agreement, the reinsurance recoveries will be allocated
proportionally in each reinsurance layer based on treaty year losses ceded to
each reinsurance layer. m) All policy fees, inspection fees, setup fees and
installment fees on payment plans collected pursuant to Paragraphs B and C of
this Exhibit B. Note that all amounts in the calculation of ITD Margin are ITD
calculations. All premium calculations exclude, surcharges, assessments and
other regulatory charges that are added onto the policy charges after the
calculation of premium. Premium taxes are included in premium. HFD 224573.6



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur039.jpg]
Modeling and Reinsurance Definitions AIR Modeling uses the most recently
available version of the model running the model settings with loss
amplification (demand surge) without storm surge using the AIR long-term event
rates for the business produced under this agreement. RMS Modeling uses the most
recently available version of the model running the model settings with loss
amplification without storm surge, with secondary uncertainty using the RMS
historical event rates for the business produced under this agreement. 100-Year
Return Period PML= Arithmetic Average of the following numbers: 1. AIR loss
historical event set with occurrence exceedance probability of 1.0% 2. RMS loss
historical event set with occurrence exceedance probability of 1.0% HFD 224573.6



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur040.jpg]
SECOND AMENDMENT TO ADMINISTRATOR AGREEMENT THIS SECOND AMENDMENT TO
ADMINISTRATOR AGREEMENT (this “Second Amendment”) is entered into as of this
20th day of October, 2016 (the “Execution Date”) by and among SageSure Insurance
Managers LLC (“Administrator”) and Federated National Insurance Company (the
“Company”). RECITALS WHEREAS, Administrator and Company entered into that
certain Administrator Agreement, as of June 28, 2013 (the “Agreement”); and
WHEREAS, Administrator and Company desire to make certain amendments to the
Agreement as more particularly described herein. AGREEMENT NOW, THEREFORE, in
consideration of the foregoing and the representations, warranties, covenants
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows: 1. Administrator and Company agree that Exhibit A –
Underwriting Authority and Underwriting Guidelines Section 2: Maximum Annual
Direct Written Premium shall be amended to add the following: [***] [***]
million [***] [***] million 2. Administrator and Company agree that Exhibit B –
Administrator Compensation Sections A: Commissions shall be amended to include
[***]. IN WITNESS WHEREOF, the parties hereto have executed this Second
Amendment as of the Execution Date set forth above SageSure Insurance Managers
LLC Federated National Insurance Company By: /s/ Terrence McLean By: /s/ Michael
H. Braun Date: 12/5/2016 Date: 12/5/2016 Name: Terrence McLean Name: Michael H.
Braun Title: President and CEO Title: CEO and President



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur041.jpg]
THIRD AMENDMENT TO ADMINISTRATOR AGREEMENT THIS THIRD AMENDMENT TO ADMINISTRATOR
AGREEMENT (this “Third Amendment”) is entered into as of this 3rd day of
January, 2017 (the “Execution Date”) by and among SageSure Insurance Managers
LLC (“Administrator”) and Federated National Insurance Company (the “Company”).
RECITALS WHEREAS, Administrator and Company entered into that certain
Administrator Agreement, as of June 28, 2013 (the “Agreement”); and WHEREAS,
Administrator and Company desire to make certain amendments to the Agreement as
more particularly described herein. AGREEMENT NOW, THEREFORE, in consideration
of the foregoing and the representations, warranties, covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows: 1. Administrator and Company agree that Exhibit B – Administrator
Compensation shall be amended and restated in its entirety and replaced with
Exhibit B attached hereto. IN WITNESS WHEREOF, the parties hereto have executed
this Third Amendment as of the Execution Date set forth above SageSure Insurance
Managers LLC Federated National Insurance Company By: /s/ Terrence McLean By:
/s/ Michael H. Braun Date: 1/20/2017 Date: 1/20/2017 Name: Terrence McLean Name:
Michael H. Braun Title: President and CEO Title: President



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur042.jpg]
EXHIBIT B ADMINISTRATOR COMPENSATION Administrator compensation will consist of
the following: • Commission • Policy Fees and Inspection Fees • Setup and
Installment Fees on Payment Plans • Profit Sharing All Administrator
compensation, other than Profit Sharing, will be reported to Company by the 10th
of each month and paid from Program Bank Account to Administrator’s designated
bank account. Profit Sharing will be paid by Company to Administrator within 15
days of receipt from Administrator of annual Profit Sharing calculations (to be
provided on or about March 15). A. Commission The Administrator will earn
commission based on gross written premiums per policy (“Commission”).
Commissionable premiums are exclusive of Surcharges and policy fees. Should this
agreement terminate for any reason Administrator agrees to return to the Company
all Commission on those policies that are canceled in a fashion consistent with
monthly bordereaux statements. The Commission allowable under this Agreement
shall vary by state in accordance with the list below: State Provisional
Commission for policies incepted prior to 9/1/2015 LA, SC, AL New Business -
[***] of gross written commissionable premiums LA, SC, AL Renewals - [***] of
gross written commissionable premiums State Provisional Commission for policies
incepted on or after 9/1/2015 LA, SC, AL, TX New Business - [***] of gross
written commissionable premiums LA, SC, AL, TX Renewals - [***] of gross written
commissionable premiums • [***], [***], [***], [***], [***], [***], [***],
[***], [***] – To Be Mutually Agreed upon by Company and Administrator prior to
writing any business in such states, which agreement shall be documented by an
addendum to this Exhibit B. B. Policy Fees and Inspection Fees Only as allowed
by applicable state law may the Administrator charge policy fees and inspection
fees in connection with the business written pursuant to this Agreement. C.
Setup Fees and Installment Fees on Payment Plans The Administrator will collect
setup fees and installment fees allowable under applicable state law on payment
plans in exchange for coverage costs of bank accounts, credit card fees, ACH
fees and lockbox fees associated with this Agreement. 2



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur043.jpg]
D. Profit Sharing The Administrator will earn a profit sharing payment annually
based on performance. Company will provide Administrator with any financial
information needed to calculate profit sharing no later than March 1 of each
year. This information includes, but is not limited to, actual loss amounts paid
and case reserves, actual reinsurance costs and associated allocation
calculations and premium taxes. The intent of the profit sharing arrangement is
to establish a sharing of the inception to date profits generated under this
Agreement. The parties agree that if the profit margin (defined based on ITD
Profit divided by ITD Gross Earned Premium) is greater than [***], then the
Administrator is entitled to [***] of the margin over [***] of the gross profit.
Over the cumulative term of this Agreement, if the profit margin is greater than
[***] but less than [***], then the Administrator is entitled to [***] of the
profit margin. If the profit margin is greater than [***] and less than [***],
the Administrator is entitled to [***] of the profit margin in excess of [***].
If the profit margin is less than [***], there is no profit sharing. The
following describes in terms of mathematical expressions the approach to the
computation over the life of this Agreement. Profit sharing payments shall be
based on the calculation set forth below. Profit Sharing Calculations “ITD”
means Inception-to-Date for all revenues subject to this Agreement, which shall
include all premiums, policy fees, inspection fees, setup fees and installment
fees on payment plans collected on business written pursuant to this Agreement.
For the purposes of all calculations, Inception-to-Date refers to measurements
for the period starting July 1, 2013 through the latest measurement period for
all revenues subject to this Agreement. For example, ITD Gross Earned Premium
(or ITD GEP) for the year-end 2014 profit sharing calculations, as calculated in
early 2015, is the total Gross Earned Premium for the periods from July 1, 2013
through December 31, 2014 and would be defined as ITD GEP or ITD GEP(t). For the
same measurement date in early 2015, ITD GEP(t-1) is defined as the
inception-to-date GEP as of the prior year from July 1, 2013 through December
31, 2013. The first measurement period will be for 2013 based on the period from
inception through December 31, 2013. Profit Sharing Account(t) = ITD Profit
Profit Share Account Increase(t) = Profit Sharing Account (t) - Profit Sharing
Account (t-1) Current Year Gross Earned Premiums = Gross Earned Premiums(t) =
GEP(t) = ITD Gross Earned Premiums(t) - ITD Gross Earned Premiums(t-1) ITD
Margin = ITD Profit / ITD GEP If ITD Margin >= [***] THEN ITD Profit Sharing =
[(ITD Margin - [***]) * [***] + [***]] * ITD GEP If ITD Margin >= [***] AND ITD
Margin < [***] THEN ITD Profit Sharing = (ITD Margin - [***]) * ITD GEP 3



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur044.jpg]
ELSE ITD Profit Sharing = 0 Profit Sharing Earned(t) = MAX[ITD Profit Sharing -
SUM(Profit Sharing Earned(i)) for all i < t,0] If Profit Sharing Earned(t) > 0
then Profit Sharing Payments will be made 100% within 15 days of the receipt of
final calculations from Administrator (on or about March 31). Commission True-up
Once annually, the Administrator will calculate the average paid commission rate
paid to Administrator’s distribution sources. Average Commission Rate to
Distributors = Commission Paid to Distributors / Collected Commissionable
Premium Provisional Commission Rate = Provisional Commission Amounts Paid /
Gross Written Commissionable Premiums Commissions Paid to Distributors is
defined as the agreed percentage of premium paid to producers for the placement
of Company business plus any promotions, giveaways, incentive related programs,
and out-of- pocket retail producer expenses designed to increase production of
Company products. If Average Commission Rate + [***] is less than Provision
Commission Rate Administrator will return an amount to the Company equal to
(Provisional Commission - Average Commission Rate - [***]) * Gross Written
Commissionable Premiums. For each calendar year this Agreement is in effect,
Administrator shall not spend in excess of the Provisional Commission Rate less
[***] without prior written approval from Company. The Commission True-up
Payment from Administrator to Company or from Company to Administrator will take
place simultaneously with any Profit Sharing Payment to Administrator such that
the Profit Sharing payment will be decreased, if necessary. If there is no
Profit Sharing payment due to Administrator, Administrator shall make the
Commission True-up Payment on or about April 1st of each year. For periods prior
to but not including 2015, the Commission True-up Payment is deemed to be not
applicable in the calculation of any and all profit share payments, earnings or
account adjustments. General Definitions ITD Profit (before profit sharing
payments) = ITD Gross Earned Premiums excluding surcharges, assessments and
other regulatory charges) Less ITD a) Deemed Catastrophe Excess-of-Loss
Reinsurance Costs b) Actual Per Risk Reinsurance Costs c) Actual Quota Share
Reinsurance Costs 4



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur045.jpg]
d) Actual Gross Losses and ALAE Incurred e) ULAE Charge f) IBNR Charge g)
Commissions including Commission True-up amounts h) Actual Premium Taxes
Incurred i) ISO licensing fees for form usage outside of Florida Plus j) Deemed
Reinsurance Recoveries from Deemed Catastrophe Excess-of- Loss Reinsurance in
(a) k) Actual Reinsurance Recoveries from Per Risk Reinsurance in (b) l) Actual
Reinsurance Recoveries from Quota Share Reinsurance in (c) m) All policy fees
not already included in premium, inspection fees, setup fees and installment
fees on payment plans a) Deemed Catastrophe Excess-of-Loss Reinsurance Costs
will be calculated as the sum of following two amounts: i) Buy-Down Layer Cost
ii) Shared Corporate Layer Cost Buy-Down Layer for the first treaty year
attaches at the greater of $4 million or 10% of Administrator’s March 31 in
force premium (of the year in which reinsurance program incepts). Buy-Down Layer
Cost is equal to the cost of placing Buy-Down Layer for ONLY business covered
under this agreement. If the Buy-Down Layer is not purchased by Company, then
the Buy-Down Layer Cost is equal to [***] times modeled AAL at September 30 of
the respective year. Shared Corporate Layer for the 2013 catastrophe year
attaches at $7 million and exhausts at 100-year Return Period PML. The Shared
Corporate Layer for 2014 catastrophe year and beyond will attach at the level of
Company’s corporate catastrophe reinsurance purchase and exhaust at the 100-year
Return Period PML (this amount may be increased if required by regulatory or
Demotech requirements). The Shared Corporate Layer Cost will be calculated using
the Company’s AIR / RMS average AAL for each reinsurance layer purchased times
Administrator program AIR / RMS average AAL at September 30. Parties will
mutually agree on reasonable estimate of AIR / RMS average AAL multiples for
layers that are only partially covered by Shared Corporate Layer. Given that
Company reinsurance program incepts at July 1 of each year, 6/12 of costs in
this section are from current catastrophe year and 6/12 from prior catastrophe
year. For example, 2014 calendar year costs for this calculation are based on
1/2 of 2013 catastrophe year costs and 1/2 of 2014 catastrophe year costs. b)
Costs incurred for the Calendar Year in the purchase of Per Risk Reinsurance
including XOL Treaty, Facultative, ID Theft and any other Reinsurance. For
example, if the treaty incepts on July 1 of the year, the Calendar Year charge
is 6/12 of the cost of the cost of the treaty incepting on July 1 of the
preceding year and 6/12 of the cost of the treaty incepting in the current
Calendar Year. c) Ceded earned premium incurred in the purchase of Quota Share
Reinsurance for the policies in this agreement. For example, if the treaty
incepts on July 1 of the year, the Calendar Year charge is 6/12 of 5



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur046.jpg]
the cost of the treaty incepting on July 1 of the preceding year and 6/12 of the
cost of the treaty incepting in the current Calendar Year. d) Calendar Year
Incurred Losses and ALAE (including the benefit of subrogation). e) ULAE Charge
is [***] of Earned Premiums. f) IBNR Factors of [***], [***], [***] applied to
(d) for Calendar Years 1, 2, 3 respectively where Year 1 is most recent year
(the latest year in calculation). Year 1 factor will be applied to accident year
incurred losses measured at December 31. For example, IBNR of [***] will be
applied to 2014 based on 2014 accident year losses reported and measured at
December 31, 2014. g) The sum of Commission rate times Earned Premiums for each
policy plus all amounts payable as Commission True-up by Administrator. h) The
sum of Actual Rate of premium taxes times Earned Premiums for each state. The
Actual Rate of Premium Taxes is the actual Premium Taxes paid divided by the
Gross Written Premium for each state. i) The sum of expense incurred for
providing licensed ISO Forms for products administered by Administrator. Should
Company incur these costs in connection with revenues generated with a party
other than the Administrator, the Administrator’s costs will be limited to a pro
rata portion of the expense associated with Administrator’s revenue relative to
the overall revenue. j) Reinsurance recoveries from deemed or actual reinsurance
described in (a). To the extent covered losses are ceded (or deemed ceded) by
policies contemplated in this Agreement and policies outside of this Agreement,
the reinsurance recoveries will be allocated proportionally in each reinsurance
layer based on gross loss for each catastrophe event. k) Reinsurance recoveries
from actual reinsurance described in (b). To the extent covered losses are ceded
by policies contemplated in this Agreement and policies outside of this
Agreement, the reinsurance recoveries will be allocated proportionally in each
reinsurance layer based on treaty year total losses ceded to each reinsurance
layer. l) Reinsurance recoveries, earned ceding commission and any profit
sharing, experience account from actual reinsurance described in (c). To the
extent covered losses are ceded by policies contemplated in this Agreement and
polices outside of this Agreement, the reinsurance recoveries will be allocated
proportionally in each reinsurance layer based on treaty year losses ceded to
each reinsurance layer. m) All policy fees, inspection fees, setup fees and
installment fees on payment plans collected pursuant to Paragraphs B and C of
this Exhibit B. Note that all amounts in the calculation of ITD Margin are ITD
calculations. All premium calculations exclude, surcharges, assessments and
other regulatory charges that are added onto the policy charges after the
calculation of premium. Premium taxes are included in premium. 6



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur047.jpg]
Modeling and Reinsurance Definitions AIR Modeling uses the most recently
available version of the model running the model settings with loss
amplification (demand surge) without storm surge using the AIR long-term event
rates for the business produced under this agreement. RMS Modeling uses the most
recently available version of the model running the model settings with loss
amplification without storm surge, with secondary uncertainty using the RMS
historical event rates for the business produced under this agreement. 100-Year
Return Period PML= Arithmetic Average of the following numbers: 1. AIR loss
historical event set with occurrence exceedance probability of 1.0% 2. RMS loss
historical event set with occurrence exceedance probability of 1.0% 7



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur048.jpg]
FOURTH AMENDMENT TO ADMINISTRATOR AGREEMENT THIS FOURTH AMENDMENT TO
ADMINISTRATOR AGREEMENT (this “Fourth Amendment”), is entered into this 24th day
of October, 2017, (the “Execution Date”) by and among SageSure Insurance
Managers, LLC (“Administrator”) and Federated National Insurance Company (the
“Company”). WHEREAS, Administrator and Company entered into that certain
Administrator Agreement, as of June 28, 2013 (the “Agreement”), and WHEREAS,
Administrator and Company desire to make certain amendments to the Agreement as
more particularly described herein. AGREEMENT NOW THEREFORE, in consideration of
the foregoing and the representations, warranties, covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows: 1. Administrator and Company agree that Exhibit B — Administrator
Compensation shall be amended and restated in its entirety and replaced with
Exhibit B attached hereto. 2. Notwithstanding anything in this Agreement to the
contrary, Administrator may not terminate this Agreement in the event the ITD
Profits (as defined in Exhibit B) is a negative number; provided, however, that
Administrator may terminate this Agreement for cause pursuant to Section 10(C)
of the Agreement. 3. All provisions of the Agreement not otherwise amended or
modified herein are hereby ratified and shall remain in full force and effect.
IN WITNESS WHEREOF, the parties have hereto executed this Fourth Amendment as of
the Execution Date set forth above. SageSure Insurance Managers, LLC Federated
National Insurance Company By: /s/Terrence McLean By: /s/ Michael H. Braun Name:
Terrence McLean Name: Michael H. Braun Title: President & CEO Title: CEO &
President Date: 10/24/2017 Date: 10/24/2017



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur049.jpg]
EXHIBIT B ADMINISTRATOR COMPENSATION Administrator compensation will consist of
the following: • Commission • Policy Fees and Inspection Fees • Setup and
Installment Fees on Payment Plans • Profit Sharing All Administrator
compensation, other than Profit Sharing, will be reported to Company by the 10th
of each month and paid from Program Bank Account to Administrator's designated
bank account. A. Commission The Administrator will earn commission based on
gross written premiums per policy (“Commission”). Commissionable premiums are
exclusive of Surcharges and policy fees. Should this agreement terminate for any
reason Administrator agrees to return to the Company all Commission on those
policies that are canceled in a fashion consistent with monthly bordereaux
statements. The Commission allowable under this Agreement shall vary by state in
accordance with the list below: State Provisional Commission for policies
incepted prior to 9/1/2015 LA, SC, AL New Business - [***] of gross written
commissionable premiums LA, SC, AL Renewals - [***] of gross written
commissionable premiums State Provisional Commission for policies incepted on or
after 9/1/2015 LA, SC, AL, TX New Business - [***] of gross written
commissionable premiums LA, SC, AL,TX Renewals - [***] of gross written
commissionable premiums [***], [***], [***], [***], [***], [***], [***], [***],
[***] - To Be Mutually Agreed upon by Company and Administrator prior to writing
any business in such states, which agreement shall be documented by an addendum
to this Exhibit B. B. Policy Fees and Inspection Fees Only as allowed by
applicable state law may the Administrator charge policy fees and inspection
fees in connection with the business written pursuant to this Agreement. C.
Setup Fees and Installment Fees on Payment Plans



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur050.jpg]
The Administrator will collect setup fees and installment fees allowable under
applicable state law on payment plans in exchange for coverage costs of bank
accounts, credit card fees, ACH fees and lockbox fees associated with this
Agreement. D. Profit Sharing The Administrator will earn a profit sharing
payment annually based on performance. Company will provide Administrator with
any financial information needed to calculation profit sharing no later than
March 1 of each year (the “Annual Profit Calculation”). This information
includes, but is not limited to, actual loss amounts paid and case reserves,
actual reinsurance costs and associated allocation calculations and premium
taxes. Profit Sharing will be paid by Company to Administrator within 15 days of
receipt from Administrator of annual Profit Sharing calculations (to be provided
on or about March 15) (the “Profit Share Payment Date”). The intent of the
profit sharing arrangement is to establish a sharing of the inception to date
profits (“ITD Profits”) generated under this Agreement. The parties agree that
if the profit margin (defined based on ITD Profit divided by ITD Earned Premium)
is greater than [***], then the Administrator is entitled to [***] of the margin
over [***] of the gross profit. Over the cumulative term of this Agreement, if
the margin is greater than [***] but less than [***], then the Administrator is
entitled to [***] of the profit margin. If the margin is greater than [***] and
less than [***], the Administrator is entitled to [***] of the profit margin in
excess of [***]. If the profit margin is less than [***], there is no profit
sharing. FUNDING ACCOUNT Commencing with calendar year 2017, the Administrator
will establish a funding account for the benefit of the Company (the Funding
Account). The Funding Account will be available for the Administrator to return
excess profit sharing to the Company in the event the gross profit sharing
payments made to the Administrator since inception of the Agreement exceed the
ITD Profits (such amounts referred to as an “Excess Profit Share”). Initially,
the Administrator will deposit $2,500,000 into the Funding Account, and the
parties will determine annually following the Profit Share Payment Date if
additional funds need to be deposited into the Funding Account, or if the amount
required should be reduced (e.g., the Funding Account will never have funds in
excess of the ITD Profits). If the Annual Profit Calculation shows that the
Administrator has received any Excess Profit Share, then the Administrator shall
return such Excess Profit Share to the Company from the Funding Account. If the
Funding Account is insufficient to return the full amount of the Excess Profit
Share, then the parties will negotiate in good faith to establish a reasonable
timeframe for the Administrator to return the outstanding amount of the Excess
Profit Share to the Company. In no event will the Annual Profit Calculation
result in the Administrator owing more than the ITD Profits received by
Administrator to the Company. The following describes in terms of mathematical
expressions the approach to the computation over the life of this Agreement.
Profit sharing payments shall be based on the calculation set forth below.
Profit Sharing Calculations



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur051.jpg]
“ITD” means Inception-to-Date for all revenues subject to this Agreement, which
shall include all premiums, policy fees, inspection fees, setup fees and
installment fees on payment plans collected on business written pursuant to this
Agreement. For the purposes of all calculations, Inception-to-Date refers to
measurements for the period starting July 1, 2013 through the latest measurement
period for all revenues subject to this Agreement. For example, ITD Gross Earned
Premium (or ITD GEP) for the year-end 2014 profit sharing calculations, as
calculated in early 2015, is the total Gross Earned Premium for the periods from
July 1, 2013 through December 31, 2014 and would be defined as ITD GEP or ITD
GEP(t). For the same measurement date in early 2015, ITD GEP(t-1) is defined as
the inception-to-date GEP as of the prior year from July 1, 2013 through
December 31, 2013. The first measurement period will be for 2013 based on the
period from inception through December 31, 2013. Profit Sharing Account(t) = ITD
Profit Profit Share Account Increase(t) = Profit Sharing Account (t) - Profit
Sharing Account (t-1) Current Year Gross Earned Premiums = Gross Earned
Premiums(t) = GEP(t) = ITD Gross Earned Premiums(t) - ITD Gross Earned
Premiums(t-1) ITD Margin = ITD Profit / ITD GEP If ITD Margin >= [***] THEN ITD
Profit Sharing = [(ITD Margin - [***]) * [***] + [***]] * ITD GEP If ITD Margin
>= [***] AND ITD Margin [***] THEN ITD Profit Sharing = (ITD Margin - [***]) *
ITD GEP ELSE ITD Profit Sharing = 0 Profit Sharing Earned(t) = MAX[ITD Profit
Sharing - SUM(Profit Sharing Earned(i)) for all i < t,0] If Profit Sharing
Eamed(t) > 0 then Profit Sharing Payments will be made 100% within 15 days of
the receipt of final calculations from Administrator (on or about March 31).
Commission True-up Once annually, the Administrator will calculate the average
paid commission rate paid to Administrator's distribution sources. Average
Commission Rate to Distributors = Commission Paid to Distributors / Collected
Commissionable Premium Provisional Commission Rate = Provisional Commission
Amounts Paid / Gross Written Commissionable Premiums



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur052.jpg]
Commissions Paid to Distributors is defined as the agreed percentage of premium
paid to producers for the placement of Company business plus any promotions,
giveaways, incentive related programs, and out-of- pocket retail producer
expenses designed to increase production of Company products. If Average
Commission Rate + [***] is less than Provision Commission Rate Administrator
will return an amount to the Company equal to (Provisional Commission - Average
Commission Rate - [***]) * Gross Written Cornmissionable Premiums. For each
calendar year this Agreement is in effect, Administrator shall not spend in
excess of the Provisional Commission Rate less [***] without prior written
approval from Company. The Commission True-up Payment from Administrator to
Company or from Company to Administrator will take place simultaneously with any
Profit Sharing Payment to Administrator such that the Profit Sharing payment
will be decreased, if necessary. If there is no Profit Sharing payment due to
Administrator, Administrator shall make the Commission True-up Payment on or
about April 1st of each year. For periods prior to but not including 2015, the
Commission True-up Payment is deemed to be not applicable in the calculation of
any and all profit share payments, earnings or account adjustments. General
Definitions ITD Profit (before profit sharing payments) = ITD Gross Earned
Premiums (excluding surcharges, assessments and other regulatory charges)
excluding policy fees and Surcharges) Less ITD a) Deemed Catastrophe
Excess-of-Loss Reinsurance Costs b) Actual Per Risk Reinsurance Costs c) Actual
Quota Share Reinsurance Costs d) Actual Gross Losses and ALAE Incurred e) ULAE
Charge f) IBNR Charge g) Commissions including Commission True-up amounts h)
Actual Premium Taxes Incurred i) ISO licensing fees for form usage outside of
Florida Plus



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur053.jpg]
j) Deemed Reinsurance Recoveries from Deemed Catastrophe Excess-of-Loss
Reinsurance in (a) k) Actual Reinsurance Recoveries from Per Risk Reinsurance in
(b) l) Actual Reinsurance Recoveries from Quota Share Reinsurance in (c} m) All
policy fees not already included in premium, inspection fees, setu fees and
installment fees on payment plans a) Deemed Catastrophe Excess-of-Loss
Reinsurance Costs will be calculated as the sum of following two amounts: i)
Buy-Down Layer Cost ii) Shared Corporate Layer Cost Buy-Down Layer for the first
treaty year attaches at the greater of $4 million or 10% of Administrator's
March 31 in force premium (of the year in which reinsurance program incepts).
Buy-Down Layer Cost is equal to the cost of placing Buy-Down Layer for ONLY
business covered under this agreement. If the Buy-Down Layer is not purchased by
Company, then the Buy-Down Layer Cost is equal to [***] times modeled AAL at
September 30 of the respective year. Shared Corporate Layer for the 2013
catastrophe year attaches at $7 million and exhausts at 100-year Return Period
PML, The Shared Corporate Layer for 2014 catastrophe year and beyond will attach
at the level of Company's corporate catastrophe reinsurance purchase and exhaust
at the 100-year Return Period PML (this amount may be increased if required by
regulatory or Demotech requirements). The Shared Corporate Layer Cost will be
calculated using the Company's AIR / RMS average AAL for each reinsurance layer
purchased times Administrator program AIR / RMS average AAL at September 30.
Parties will mutually agree on reasonable estimate of AIR / RMS average AAL
multiples for layers that are only partially covered by Shared Corporate Layer.
Given that Company reinsurance program incepts at July 1 of each year, 6/12 of
costs in this section are from current catastrophe year and 6/12 from prior
catastrophe year. For example, 2014 calendar year costs for this calculation are
based on 1/2 of 2013 catastrophe year costs and 1/2 of 2014 catastrophe year
costs. b) Costs incurred for the Calendar Year in the purchase of Per Risk
Reinsurance including XOL Treaty, Facultative, ID Theft and any other
Reinsurance. For example, if the treaty incepts on July 1 of the year, the
Calendar Year charge is 6/12 of the cost of the cost of the treaty incepting on
July 1 of the preceding year and 6/12 of the cost of the treaty incepting in the
current Calendar Year. c) Ceded earned premium incurred in the purchase of Quota
Share Reinsurance for the policies in this agreement. For example, if the treaty
incepts on July 1 of the year, the Calendar Year charge is 6/12 of the cost of
the treaty incepting on July 1 of the preceding year and 6/12 of the cost of the
treaty incepting in the current Calendar Year. d) Calendar Year Incurred Losses
and ALAE (including the benefit of subrogation).



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur054.jpg]
e) ULAE Charge is [***] of Earned Premiums. f) IBNR Factors of [***], [***],
[***] applied to (d) for Calendar Years 1, 2, 3 respectively where Year 1 is
most recent year (the latest year in calculation). Year 1 factor will be applied
to accident year incurred losses measured at December 31. For example, IBNR of
[***] will be applied to 2014 based on 2014 accident year losses reported and
measured at December 31, 2014. In the event of a catastrophe loss that results
in IBNR calculations hereunder, Administrator shall include the Catastrophe IBNR
amount as calculated by the Company. g) The sum of Commission rate times Earned
Premiums for each policy plus all amounts payable as Commission True-up by
Administrator h) The sum of Actual Rate of premium taxes times Earned Premiums
for each state. The Actual Rate of Premium Taxes is the actual Premium Taxes
paid divided by the Gross Written Premium for each state. i) The sum of expense
incurred for providing licensed ISO Forms for products administered by
Administrator. Should Company incur these costs in connection with revenues
generated with a party other than the Administrator, the Administrator's costs
will be limited to a pro rata portion of the expense associated with
Administrator's revenue relative to the overall revenue. j) Reinsurance
recoveries from deemed or actual reinsurance described in (a). To the extent
covered losses are ceded (or deemed ceded) by policies contemplated in this
agreement and policies outside of this agreement, the reinsurance recoveries
will be allocated proportionally in each reinsurance layer based on gross loss
for each catastrophe event. k) Reinsurance recoveries from actual reinsurance
described in (b). To the extent covered losses are ceded by policies
contemplated in this agreement and policies outside of this agreement, the
reinsurance recoveries will be allocated proportionally in each reinsurance
layer based on treaty year total losses ceded to each reinsurance layer. l)
Reinsurance recoveries, earned ceding commission and any profit sharing,
experience account from actual reinsurance described in (c). To the extent
covered losses are ceded by policies contemplated in this Agreement and polices
outside of this Agreement, the reinsurance recoveries will be allocated
proportionally in each reinsurance layer based on treaty year losses ceded to
each reinsurance layer. m) All policy fees, inspection fees, setup fees and
installment fees on payment plans collected pursuant to Paragraphs B and C of
this Exhibit B. Note that all amounts in the calculation of ITD Margin are ITD
calculations. All premium calculations exclude, surcharges, assessments and
other regulatory charges that are added onto the policy charges after the
calculation of premium. Premium taxes are included in premium. Modeling and
Reinsurance Definitions



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur055.jpg]
AIR Modeling uses the most recently available version of the model running the
model settings with loss amplification (demand surge) without storm surge using
the AIR long-term event rates for the business produced under this agreement.
RMS Modeling uses the most recently available version of the model running the
model settings with loss amplification without storm surge, with secondary
uncertainty using the RMS historical event rates for the business produced under
this agreement. 100-Year Return Period PML= Arithmetic Average of the following
numbers: 1. AIR loss historical event set with occurrence exceedance probability
of 1.0% 2. RMS loss historical event set with occurrence exceedance probability
of 1.0%



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur056.jpg]
FIFTH AMENDMENT TO ADMINISTRATOR AGREEMENT THIS FIFTH AMENDMENT TO ADMINISTRATOR
AGREEMENT (this “Fifth Amendment”), is entered into this 24 day of October,
2018, (the “Execution Date”) by and among SageSure Insurance Managers, LLC
(“Administrator”) and FedNat Insurance Company (the “Company”). WHEREAS,
Administrator and Company entered into that certain Administrator Agreement, as
of June 28, 2013 (the “Agreement”), and WHEREAS, Administrator and Company
desire to make certain amendments to the Agreement as more particularly
described herein. AGREEMENT NOW THEREFORE, in consideration of the foregoing and
the representations, warranties, covenants and agreements contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows: 1. Administrator
and Company agree that Exhibit B – Administrator Compensation shall be amended
and restated in its entirety and replaced with Exhibit B attached hereto. 2.
Administrator and Company agree that Exhibit D – Funding Account shall be added
to this Administrator Agreement as Exhibit D attached hereto. 3. All provisions
of the Agreement not otherwise amended or modified herein are hereby ratified
and shall remain in full force and effect. IN WITNESS WHEREOF, the parties have
hereto executed this Fifth Amendment as of the Execution Date set forth above.
SageSure Insurance Managers, LLC FedNat Insurance Company By: /s/ Terrence
McLean By: /s/ Michael Braun Name: Terrence McLean Name: Michael Braun Title:
President & CEO Title: President Date: 11/5/2018 Date: 11/2/2018



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur057.jpg]
EXHIBIT B ADMINISTRATOR COMPENSATION Administrator compensation will consist of
the following: • Commission • Policy Fees and Inspection Fees • Setup and
Installment Fees on Payment Plans • Commission True-Up • Profit Sharing All
Administrator compensation, other than Profit Sharing, will be reported to
Company by the 10th of each month and paid from Program Bank Account to
Administrator’s designated bank account. A. Commission The Administrator will
earn provisional commission based on gross written premiums per policy
(“Commission”). Commissionable premiums are exclusive of Surcharges and policy
fees. Should this agreement terminate for any reason Administrator agrees to
return to the Company all Commission on those policies that are canceled in a
fashion consistent with monthly bordereaux statements. The Provisional
Commission intends to serve as the best estimate of retail commission expenses
plus 10%. Differences between the Provisional Commission and the actual
commission expenses required are addressed in the Commission True-up section
below. The Commission allowable under this Agreement shall vary by state in
accordance with the list below: State Provisional Commission for policies
incepted prior to 9/1/2015 LA, SC, AL New Business - [***] of gross written
commissionable premiums LA, SC, AL Renewals - [***] of gross written
commissionable premiums State Provisional Commission for policies incepted on or
after 9/1/2015 LA, SC, AL, TX New Business - [***] of gross written
commissionable premiums LA, SC, AL, TX Renewals - [***] of gross written
commissionable premiums B-1



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur058.jpg]
[***], [***], [***], [***], [***], [***], [***], [***], [***] - To Be Mutually
Agreed upon by Company and Administrator prior to writing any business in such
states, which agreement shall be documented by an addendum to this Exhibit B. B.
Policy Fees and Inspection Fees Only as allowed by applicable state law may the
Administrator charge policy fees and inspection fees in connection with the
business written pursuant to this Agreement. These fees are intended to cover
Administrator Program Vendor Expenses which are outlined in General Definitions
of the Profit Sharing Calculations Section of this Exhibit B. C. Setup Fees and
Installment Fees on Payment Plans The Administrator will collect setup fees and
installment fees allowable under applicable state law on payment plans in
exchange for coverage costs of bank accounts, credit card fees, ACH fees and
lockbox fees associated with this Agreement. These costs are inclusive of
Administrator Program Vendor Expenses which are outlined in General Definitions
of the Profit Sharing Calculations section of this Exhibit B. D. Commission
True-up Once annually, the Administrator will calculate the average paid
commission rate paid to Administrator's distribution sources. Average Commission
Rate to Distributors = (Commission Paid to Distributors / Collected
Commissionable Premium) + (Channels-Specific Retail Contingents Paid / Gross
Written Commissionable Premiums) Provisional Commission Rate = Provisional
Commission Amounts Paid / Gross Written Commissionable Premiums Commissions Paid
to Distributors is defined as the agreed percentage of premium paid to producers
for the placement of Company business plus any promotions, giveaways, incentive
related programs (excluding Channels-Specific Retail Contingents Paid), and
out-of•pocket retail producer expenses designed to increase production of
Company products. B-2



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur059.jpg]
Company recognizes that Administrator may enter into Channel-Specific Retail
Contingent agreements with large distributors designed to expand Company
business. To the extent that those agreements are based on earned premium, a
provisional rate based on the Channel-Specific Retail Contingent contract may be
applied to that Channel-Specific unearned premium reserve for the Company and
added to the amounts paid in determining the total Channels-Specific Retail
Contingents Paid to a distributor in each period. These Channels-Specific Retail
Contingents Paid will be calculated as percent of Gross Written Commissionable
Premiums and added to Average Commission Rate If Average Commission Rate + [***]
is less than Provision Commission Rate, Administrator will return an amount to
the Company equal to (Provisional Commission - Average Commission Rate - [***])
* Gross Earned Commissionable Premiums (“Commission Giveback”). If Average
Commission Rate + [***] is more than the Provisional Commission Rate, than
Company will return to the Administrator an amount equal to (Average Commission
Rate +[***] - Provisional Commission) * Gross Earned Commissionable Premiums
(“Commission Shortfall”). The Commission Giveback from Administrator to Company
or Commission Shortfall from Company to Administrator will take place
simultaneously with any Profit Sharing Payment to Administrator such that the
Profit Sharing payment will be decreased, if necessary. If there is no Profit
Sharing payment due to Administrator, Administrator or Company shall make the
Commission True-up Payment on or about October 1st of each year. Administrator
collection of Program Fees more or less than Administrator incurred Program
Vendor Expenses shall also be taken into consideration when making this
Commission True-up Payment, to increase or decrease accordingly in the event of
no Profit Sharing Payment. For all policies incepting before September 1, 2015,
the Commission True-up Payment is deemed to be not applicable in the calculation
of any and all profit share payments, earnings or account adjustments. E. Profit
Sharing The Administrator will earn a profit sharing payment annually based on
performance. Company will provide Administrator with any financial information
needed to calculate profit sharing no later than July 15th of each year (the
“Annual Profit Calculation”). This information includes, but is not limited to,
actual loss amounts paid and case reserves, actual reinsurance costs and
associated allocation calculations and premium taxes. Profit Sharing will be
paid by Company to Administrator within 15 days of receipt from Administrator of
annual Profit Sharing calculations (to be provided on or about July 31) (the
“Profit Share Payment Date”). B-3



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur060.jpg]
The intent of the profit sharing arrangement is to establish a sharing of the
inception to date profits (“ITD Profits”) generated under this Agreement. The
parties agree that if the profit margin (defined based on ITD Profit divided by
ITD Earned Premium) is greater than [***], then the Administrator is entitled to
[***] of the margin over [***] of the gross profit. Over the cumulative term of
this Agreement, if the margin is greater than [***] but less than [***], then
the Administrator is entitled to [***] of the profit margin. If the margin is
greater than [***] and less than [***], the Administrator is entitled to [***]
of the profit margin in excess of [***]. If the profit margin is less than
[***], there is no profit sharing. Notwithstanding anything herein to the
contrary, Administrator shall not be entitled to receive any payment of profit
share hereunder during any “Treaty Year” (as defined below) in which the Company
incurs a catastrophe loss or losses in any state where business is written
pursuant to this Agreement unless and until Administrator has satisfied its
obligations to return to Company any Excess Profit Share as set forth below.
Profit Sharing Calculations The following describes in terms of mathematical
expressions the approach to the computation over the life of this Agreement.
Profit sharing payments shall be based on the calculation set forth below. “ITD”
means Inception-to-Date for all revenues subject to this Agreement, which shall
include all premiums, policy fees, inspection fees, setup fees and installment
fees on payment plans collected on business written pursuant to this Agreement.
For the purposes of all calculations, Inception-to-Date refers to measurements
for the period starting July 1, 2013 through the latest measurement period for
all revenues subject to this Agreement. For example, ITD Gross Earned Premium
(or ITD GEP) for the year-end 2014 profit sharing calculations, as calculated in
early 2015, is the total Gross Earned Premium for the periods from July 1, 2013
through December 31, 2014 and would be defined as ITD GEP or ITD GEP(t). For the
same measurement date in early 2015, ITD GEP(t-1) is defined as the
inception-to-date GEP as of the prior year from July 1, 2013 through December
31, 2013. The first measurement period will be for 2013 based on the period from
inception through December 31, 2013. B-4



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur061.jpg]
For 2018, the first measurement period will be the Stub Period of January 1,
2018 through June 30, 2018 and the second measurement period will be the Treaty
Year, July 1, 2018 through June 30, 2019. The Treaty Year measurement period
will be for July 1 through June 30 each following year. The Stub Period
represents the conversion of this profit sharing calculation from Calendar Year
to Treaty Year. A one-time Profit Sharing Payment will be calculated and paid
prior to inception of 2018 Treaty Year. This one-time profit sharing amount is
$[***]. As with other profit sharing amounts, any changes that impact this
calculation discovered after execution of this contract will included in
calculation of future profit sharing amounts. Profit Sharing Account(t) = ITD
Profit Profit Share Account Increase(t) = Profit Sharing Account (t) - Profit
Sharing Account (t-1) Current Year Gross Earned Premiums = Gross Earned
Premiums(t) = GEP(t) = ITD Gross Earned Premiums(t) - ITD Gross Earned
Premiums(t-1) ITD Margin = ITD Profit / ITD GEP If ITD Margin >= [***] THEN ITD
Profit Sharing = [(ITD Margin - [***]) * [***] + [***]] * ITD GEP If ITD Margin
>= [***] AND ITD Margin < [***] THEN ITD Profit Sharing = (ITD Margin - [***]) *
ITD GEP ELSE ITD Profit Sharing = 0 Profit Sharing Earned(t) = MAX[ITD Profit
Sharing - SUM(Profit Sharing Earned(i)) for all i < t,0] If Profit Sharing
Earned(t) > 0 then Profit Sharing Payments will be made 100% within 15 days of
the receipt of final calculations from Administrator. Considerations for
Administrator collection of Program Fees more or B-5



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur062.jpg]
less than Administrator incurred Program Vendor Expenses or Commission Giveback
/ Shortfall due shall be made against the Profit Sharing payment in any period.
General Definitions ITD Profit (before profit sharing payments) = ITD Gross
Earned Premiums (excluding surcharges, assessments and other regulatory charges)
Less ITD a) Deemed Catastrophe Excess-of-Loss Reinsurance Costs b) Actual Per
Risk Reinsurance Costs c) Actual Quota Share Reinsurance Costs d) Actual Gross
Losses and ALAE Incurred e) ULAE Charge f) IBNR Charge g) Commissions including
Commission True-up amounts h) Actual Premium Taxes Incurred i) ISO licensing
fees j) Any assessments charged by guaranty fees, residual market mechanisms,
other statutory associations, or similar entities that the Company is unable to
collect from policyholders due to applicable law or otherwise. k) Program Vendor
Expenses Plus B-6



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur063.jpg]
l) Deemed Reinsurance Recoveries from Deemed Catastrophe Excess-of-Loss
Reinsurance in (a) m) Actual Reinsurance Recoveries from Per Risk Reinsurance in
(b) n) Actual Reinsurance Recoveries from Quota Share Reinsurance in (c) o)
Program Fees a) Deemed Catastrophe Excess-of-Loss Reinsurance Costs will be
calculated as the sum of following two amounts: i) Buy-Down Layer Cost ii)
Shared Corporate Layer Cost Buy-Down Layer for the first treaty year attaches at
the greater of $4 million or 10% of Administrator's March 31 in force premium
(of the year in which reinsurance program incepts). Buy-Down Layer Cost is equal
to the cost of placing Buy-Down Layer for ONLY business covered under this
agreement. If the Buy-Down Layer is not purchased by Company, then the Buy-Down
Layer Cost is equal to [***] times modeled AAL at September 30 of the respective
year. Shared Corporate Layer for the 2013 catastrophe year attaches at $7
million and exhausts at 100-year Return Period PML. The Shared Corporate Layer
for 2014 catastrophe year and beyond will attach at the level of Company's
corporate catastrophe reinsurance purchase and exhaust at the 100-year Return
Period PML (this amount may be increased if required by regulatory or Demotech
requirements). The Shared Corporate Layer Cost will be calculated using the
Company's AIR / RMS average AAL for each reinsurance layer purchased times
Administrator program AIR / RMS average AAL at September 30. Parties will
mutually agree on reasonable estimate of AIR / RMS average AAL multiples for
layers that are only partially covered by Shared Corporate Layer. b) Costs
incurred for the Treaty Year in the purchase of Per Risk Reinsurance including
XOL Treaty, Facultative, ID Theft and any other Reinsurance. B-7



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur064.jpg]
c) Ceded earned premium incurred in the purchase of Quota Share Reinsurance for
the policies in this agreement. For example, if the treaty incepts on October 1
of the year, the Treaty Year charge is 3/12 of the cost of the treaty incepting
on October 1 of the preceding year and 9/12 of the cost of the treaty incepting
in the current Treaty Year. d) Treaty Year Incurred Losses and ALAE (including
the benefit of subrogation). e) ULAE Charge is [***] of Earned Premiums. f) IBNR
Factors of [***], [***], [***] applied to (d) for Treaty Years 1, 2, 3
respectively where Year 1 is most recent year (the latest year in calculation).
For example, IBNR of [***] will be applied to 2018 Treaty Year for losses
occurring between 07/01/2018 – 06/30/2019 measured at 06/30/2019. IBNR of 3%
will be applied to 2018 Treaty Year for losses occurring between 07/01/2017 –
06/30/2018 measured at 06/30/2019. In the event of a catastrophe loss that
results in IBNR calculations hereunder, Administrator shall include the
Catastrophe IBNR amount as calculated by the Company. g) The sum of Commission
rate times Earned Premiums for each policy less all amounts payable as
Commission Giveback by Administrator to Company or plus all amounts payable as
Commission Shortfall by Company to Administrator. h) The sum of Actual Rate of
premium taxes times Earned Premiums for each state. The Actual Rate of Premium
Taxes is the actual Premium Taxes paid divided by the Gross Written Premium for
each state. i) The sum of expense incurred for providing licensed ISO Forms for
products administered by Administrator. Should Company incur these costs in
connection with revenues generated with a party other than the Administrator,
the Administrator’s costs will be limited to a pro rata portion of the expense
associated with Administrator’s revenue relative to the overall revenue. j) Any
assessments charged by guaranty fees, residual market mechanisms, other
statutory associations, or similar entities that the Company is unable to
collect from policyholders due to applicable law or otherwise. B-8



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur065.jpg]
k) Program Vendor Expenses are defined as all vendor expenses incurred by the
Administrator for the purpose acquiring, qualifying, underwriting, inspecting,
modeling, servicing, issuing, and administering payments to Company business.
Agreed vendor expense are (but not limited to): 1. MapRisk/RiskMeter (geospatial
and data lookups) 2. MSB (replacement cost estimation) 3. TransUnion (credit
history) 4. ISO A plus (loss history) 5. Inspections 6. AIR & RMS (catastrophe
modeling) 7. Print, Postage, Mail, CVExchange 8. Lockbox Fees 9. Credit Card and
ACH fees and any new charges for payment methods 10. Any new vendor products to
provide better data lookups, replacement cost, credit score or insurance scores,
loss history or anything else used to improve portfolio profitability 11. Any
new vendor products to add to or replace traditional inspections 12. Any new
vendor intended to replace the services of any specific vendor previous
mentioned The amount of Program Vendor Expenses will be sourced from
Administrator GAAP Financial statements and allocated based on mutually agreed
measures by Company and Administrator which are commensurate with the nature of
each expense and how it is best apportioned to Company given Administrator
operations. l) Reinsurance recoveries from deemed or actual reinsurance
described in (a). To the extent covered losses are ceded (or deemed ceded) by
policies contemplated in this agreement and policies outside of this agreement,
the reinsurance recoveries will be allocated proportionally in each reinsurance
layer based on gross loss for each catastrophe event. m) Reinsurance recoveries
from actual reinsurance described in (b). To the extent covered losses are ceded
by policies contemplated in this agreement and policies outside of this
agreement, the reinsurance recoveries will be allocated proportionally in each
reinsurance layer based on treaty year total losses ceded to each reinsurance
layer. B-9



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur066.jpg]
n) Reinsurance recoveries, earned ceding commission and any profit sharing,
experience account from actual reinsurance described in (c). To the extent
covered losses are ceded by policies contemplated in this Agreement and polices
outside of this Agreement, the reinsurance recoveries will be allocated
proportionally in each reinsurance layer based on treaty year losses ceded to
each reinsurance layer. o) Program Fees shall are defined as all policy fees,
inspection fees, setup fees and installment fees on payment plans collected
pursuant to Paragraphs B and C of this Exhibit B. Note that all amounts in the
calculation of ITD Margin are ITD calculations. Administrator and Company
mutually agree that Program Fees and Program Vendors Expenses are equal to each
other for all periods up to December 31, 2017. Modeling and Reinsurance
Definitions AIR Modeling uses the most recently available version of the model
running the model settings with loss amplification (demand surge) without storm
surge using the AIR long-term event rates for the business produced under this
agreement. RMS Modeling uses the most recently available version of the model
running the model settings with loss amplification without storm surge, with
secondary uncertainty using the RMS historical event rates for the business
produced under this agreement. 100-Year Return Period PML= Arithmetic Average of
the following numbers: 1. AIR loss historical event set with occurrence
exceedance probability of 1.0% 2. RMS loss historical event set with occurrence
exceedance probability of 1.0% B-10



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur067.jpg]
EXHIBIT D FUNDING ACCOUNT Commencing with the year ending December 31, 2017, the
Administrator will establish and maintain a funding account for the benefit of
the Company (the Funding Account) at a financial institution in the United
States. The Administrator and the Company will agree on or about July 1 of each
year, the amount to be funded (the Funded Amount), based on the method outlined
below. The Funded Amount will remain in place for a period beginning July 1 and
ending December 31 (the Funding Period). Within 30 days of determination, the
Funded Amount: 1. Will be deposited with cash in the Funding Account; or 2.
Posted in the form of one or more letters of credit, acceptable to the Company
and executed by the Administrator for the Company’s benefit; or 3. A combination
of 1 and 2 above. For deposits of the Funded Amount to the Funding Account, the
Administrator may: 1. Request the Company withhold monies due the Administrator
from Profit Sharing and deposit such monies in the Funding Account; or 2.
Deposit monies in the Funding Account from its own sources of funds; or 3. Use a
combination of 1 and 2 above. The amount of the Funding Account will be set
forth by the greater of A or B as outlined below: A) 0.5 * (Two-Event Hurricane
Retention – Expected “No Hurricane” Profit) B) $2,500,000 Two-Event Hurricane
Retention is defined as the Company’s retained catastrophe losses after two (2)
100- YR Return Period PML hurricane events. Expected “No Hurricane” Profit is
defined as a budgeted measure of the Administrator’s profitability should no
hurricanes occur between July 1 and December 31 of each Treaty Year. Treaty Year
is defined as the period from July 1 of a year to June 30 of the following year
and corresponds with the Company’s contract periods for catastrophe reinsurance.
D-1



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur068.jpg]
Expected “No Hurricane” Profit shall be calculated each year with the following
variables: A. Earned Premium Budgeted by Administrator for the period July 1
through December 31 B. Projected Corporate and Drop-Down Catastrophe XOL Cost
for each Treaty Year, based on reinsurance contract deposit premiums. Cost are
to be allocated evenly each month over the Treaty Year. C. Actual Property Per
Risk Cost of July 1 through December 31 of each calendar year, based on current
terms and conditions D. ULAE / Earned Premium = 3.0% E. Ultimate Non-Hurricane
Loss & ALAE / Earned Premium - (Administrator best estimate based on prior
actuarial support) F. Provisional Acquisition Expenses / Earned Premium (Best
estimate based on previous year or mutually agreed) Expected “No Hurricane”
Profit = A*(1 - (D + E + F)) - B – C Notwithstanding the calculation above, the
Company and the Administrator agree $4,000,000 shall be the agreed-upon amount
held in the Funding Account for the Funding Period ending December 31, 2018. The
Funded Amount will be available for the Administrator to return excess profit
sharing to the Company in the event the gross profit-sharing payments made to
the Administrator since inception of the Agreement exceed the ITD Profits (such
amounts referred to as an “Excess Profit Share”). If the Annual Profit
Calculation shows that the Administrator has received any Excess Profit Share,
then the Administrator shall return such Excess Profit Share to the Company from
the Funding Account. If in any year the Funded Amount is insufficient to return
the full amount of the Excess Profit Share, then the parties will negotiate in
good faith to establish a reasonable timeframe for the Administrator to return
the outstanding amount of the Excess Profit Share to the Company, no later than
December 31 of the applicable year. In the event that the Administrator does not
return the full amount of the Excess Profit Share by December 31 of the
applicable year, the Company may, in its sole discretion, offset and withhold
payment of commissions due to Administrator under Paragraph A of Exhibit B
attached to this amendment (in an amount not to exceed 3% of Written Premium per
month) and/or offset and withhold any profit sharing payments due to
Administrator pursuant to Paragraph E of Exhibit B, in an amount equal to the
Excess Profit Share not returned to Company by Administrator. The Company and
the Administrator agree to the following provisions for releasing the Funded
Amount: 1. If at any time during the Funding Period, and with 30 days’ written
notice, the Company provides the Administrator with documentation of catastrophe
losses, net of reinsurance (hereinafter, Retained Catastrophe Losses), exceeding
one-half (50%) of the Expected “No Hurricane” Profit, the Company may draw on
the letter(s) of credit making up a portion of, or all, of the Funded Amount, or
the Administrator will remit monies making up a portion of, or all, of the
Funded Amount to the Company in an amount equal to the Retained Catastrophe
Losses up to the total balance in the Funded Amount. D-2



--------------------------------------------------------------------------------



 
[exhibit109-sagesureinsur069.jpg]
2. If the Company’s Retained Catastrophe Losses do not exceed the Expected “No
Hurricane” Profit during the Funding Period, the Administrator will be entitled
to terminate any letter(s) of credit and transfer any remaining balance of the
Funded Amount held in the Funding Account to its own accounts by the last day of
the Funding Period. D-3



--------------------------------------------------------------------------------



 